
  Barbados 1966 (rev. 2007)
  
  

  
  Subsequently amended 


Preamble


Whereas the love of free institutions and of independence has always strongly characterised the inhabitants of Barbados:


And Whereas the Governor and the said inhabitants settled a Parliament in the year 1639:


And Whereas as early as 18th February, 1651 those inhabitants, in their determination to safeguard the freedom, safety and well-being of the Island, declared, through their Governor, Lords of the Council and members of the Assembly, their independence of the Commonwealth of England:


And Whereas the rights and privileges of the said inhabitants were confirmed by articles of agreement, commonly known as the Charter of Barbados, had, made and concluded on 11th January, 1652 by and between the Commissioners of the Right Honourable the Lord Willoughby of Parham, Governor, of the one part, and the Commissioners on behalf of the Commonwealth of England, of the other part, in order to the rendition to the Commonwealth of England of the said Island of Barbados:


And Whereas with the broadening down of freedom the people of Barbados have ever since then not only successfully resisted any attempt to impugn or diminish those rights and privileges so confirmed, but have consistently enlarged and extended them:


Now, therefore, the people of Barbados







a.
proclaim that they are a sovereign nation founded upon principles that acknowledge the supremacy of God, the dignity of the human person, their unshakeable faith in fundamental human rights and freedoms and the position of the family in a society of free men and free institutions;






b.
affirm their belief that men and institutions remain free only when freedom is founded upon respect for moral and spiritual values and the rule of law;






c.
declare their intention to establish and maintain a society in which all persons may, to the full extent of their capacity, play a due part in the institutions of the national life;






d.
resolve that the operation of the economic system shall promote the general welfare by the equitable distribution of the material resources of the community, by the human conditions under which all men shall labour and by the undeviating recognition of ability, integrity and merit;






e.
desire that the following provisions shall have effect as the Constitution of Barbados—





CHAPTER I. THE CONSTITUTION




1. This Constitution is the supreme law of Barbados and, subject to the provisions of this Constitution, if any other law is inconsistent with this Constitution, this Constitution shall prevail and the other law shall, to the extent of the inconsistency, be void.



CHAPTER II. CITIZENSHIP






2. 1. Every person who, having been born in Barbados, is on 29th November, 1966 a citizen of the United Kingdom and Colonies shall become a citizen of Barbados on 30th November, 1966.




2. Every person who, having been born outside Barbados, is on 29th November, 1966 a citizen of the United Kingdom and Colonies shall, if his father becomes or would but for his death have become a citizen of Barbados in accordance with the provisions of subsection (1), become a citizen of Barbados on 30th November, 1966.




3. Any person who on 29th November 1966 is a citizen of the United Kingdom and Colonies,







a.
having become such a citizen under the British Nationality Act 1948 by virtue of his having been naturalised in Barbados as a British subject before that Act came into force; or






b.
having become such a citizen by virtue of his having been naturalised or registered in Barbados under that Act,




shall become a citizen of Barbados on 30th November 1966.






3. 1. Any woman who on 29th November is or has been married to a person—







a.
who becomes a citizen of Barbados by virtue of section 2; or






b.
who, having died before 30th November 1966, would but for his death have become a citizen of Barbados by virtue of that section,




shall be entitled, upon making application, and, if she is a British protected person or an alien, upon taking the oath of allegiance, to be registered as a citizen of Barbados.




2. Any person who is a Commonwealth citizen (otherwise than by virtue of being a citizen of Barbados) and who—







a.
has been ordinarily resident in Barbados continuously for a period of seven years or more at any time before 30th November 1966; and






b.
has not, since such period of residence in Barbados and before that date, been ordinarily resident outside Barbados continuously for a period of seven years or more,




shall be entitled, upon making application, to be registered as a citizen of Barbados.




3. Any woman who on 29th November 1966 is or has been married to a person who subsequently becomes a citizen of Barbados by registration under subsection (2) shall be entitled, upon making application, and, if she is a British protected person or an alien, upon taking the oath of allegiance, to be registered as a citizen of Barbados.




4. Any application for registration under this section shall be made in such manner as may be prescribed as respects that application:


Provided that such an application may not be made by a person who has not attained the age of eighteen years and is not a woman who is or has been married, but shall be made on behalf of that person by a parent or guardian of that person.




5. The right to be registered as a citizen of Barbados under this section shall be subject to such exceptions or qualifications as may be prescribed in the interests of national security or public policy.






3A. 1. The following descriptions of person also have the right upon application to be registered as citizens of Barbados, namely—







a.
a person who has been ordinarily resident in Barbados throughout the period of ten years (or such longer period as may be prescribed) immediately preceding that person's application;






b.
a person who has been married to a citizen of Barbados, and has cohabited with that citizen, for such period as may be prescribed immediately preceding that person's application.






2. A person who has a right to be registered under paragraph (b) of subsection (1) by virtue of marriage to a spouse who is a citizen of Barbados does not lose that right if the spouse dies before the expiry of the period provided for by or under that paragraph.




3. The dissolution, or the annulment or other avoidance by a court or tribunal of competent jurisdiction, of the marriage of a person who has been registered as a citizen of Barbados under subsection (1)(b) does not affect that person's citizenship of Barbados.




4. The right to be registered as a citizen of Barbados under this section is subject to such exceptions or qualifications as may be prescribed in the interests of national security or public policy.




5. A person who is under eighteen years of age and is not a woman who is or has been married may not make an application for registration under this section; that person's parent or guardian must make the application.




6. An application for registration under this section shall be made in such manner as may be prescribed.




7. Before a certificate or other official mark of citizenship of Barbados may be issued to a person pursuant to provision made under this section, that person must have taken the oath of allegiance before an officer of the Immigration Department in that officer's capacity as a Justice of the Peace.




4. Every person born in Barbados after 29th November 1966 shall become a citizen of Barbados at the date of his birth:


Provided that a person shall not become a citizen of Barbados by virtue of this section if at the time of his birth—







a.
his father possesses such immunity from suit and legal process as is accorded to an envoy of a foreign sovereign State accredited to Her Majesty in right of Her Government in Barbados and neither of his parents is a citizen of Barbados; or






b.
his father is an enemy alien and the birth occurs in a place then under occupation by the enemy.






4A. A person born outside Barbados after 29th November 1966 shall be deemed to be a citizen of Barbados within section 4 at the date of his birth if he is born to a citizen of Barbados who at the date of the birth is in the service of Barbados in a diplomatic or consular capacity.






5. 1. A person born outside Barbados after 29th November 1966 shall become a citizen of Barbados at the date of his birth if at that date his father is a citizen of Barbados otherwise than by virtue of this section or section 2(2).




2. Subject to subsection (1) and without derogating from, or in any way affecting, that subsection, a person born outside Barbados after 29th November 1966 shall become a citizen of Barbados at the date of his birth if at the date of the birth at least one of his parents is a citizen of Barbados who was born in Barbados.






6. 1. Any woman who, after 29th November 1966, marries a person who is or becomes a citizen of Barbados shall be entitled, upon making application in such manner as may be prescribed and, if she is a British protected person or an alien, upon taking the oath of allegiance, to be registered as a citizen of Barbados.




2. The right to be registered as a citizen of Barbados under this section shall be subject to such exceptions or qualifications as may be prescribed in the interests of national security or public policy.




7. Any citizen of Barbados who has attained the age of eighteen years and who







a.
is also a citizen or national of any other country; or






b.
intends to become a citizen or national of any other country,




shall be entitled to renounce his citizenship of Barbados by a declaration made and registered in such manner as may be prescribed:


Provided that







a.
in the case of a person who is not a citizen or national of any other country at the date of registration of his declaration of renunciation, if he does not become such a citizen or national within six months from the date of registration he shall be, and shall be deemed to have remained, a citizen of Barbados notwithstanding the making and registration of his declaration of renunciation; and






b.
the right of any person to renounce his citizenship of Barbados during any period when Barbados is engaged in any war shall be subject to such exceptions or qualifications as may be prescribed in the interests of national security or public policy.








8. 1. Every person who under this Constitution or any Act of Parliament is a citizen of Barbados or under any enactment for the time being in force in any country to which this section applies is a citizen of that country shall, by virtue of that citizenship, have the status of a Commonwealth citizen.




2. Every person who is a British subject without citizenship under the British Nationality Act 1948, continues to be a British subject under section 2 of that Act or is a British subject under the British Nationality Act 1965 shall, by virtue of that status, have the status of a Commonwealth citizen.




3. This section applies to the countries specified or certified as Commonwealth countries in or under an Act of Parliament relating to membership of the Commonwealth.




9. Parliament may make provision







a.
for the acquisition of citizenship of Barbados by persons who do not become citizens of Barbados by virtue of the provisions of this Chapter; or






b.
for depriving of his citizenship of Barbados any person who is a citizen of Barbados otherwise than by virtue of subsection (1) or (2) of section 2 or section 4 or section 5.








10. 1. In this Chapter







•
"alien" means a person who is not a Commonwealth citizen, a British protected person or a citizen of the Republic of Ireland;






•
"British protected person" means a person who is a British protected person for the purposes of the British Nationality Act 1948;






•
"prescribed" means prescribed by or under any Act of Parliament.






2. Any reference in this Chapter to the father of a person shall, in relation to any person born out of wedlock other than a person legitimated before 30th November 1966, be construed as a reference to the mother of that person.




3. For the purposes of this Chapter, a person born abroad a registered ship or aircraft, or abroad an unregistered ship or aircraft of the government of any country, shall be deemed to have been born in the place in which the ship or aircraft was registered or, as the case may be, in that country.




4. Any reference in this Chapter to the national status of the father of a person at the time of that person’s birth, shall, in relation to a person born after the death of the father, be construed as a reference to the national status of the father at the time of the father’s death; and where that death occurred before 30th November 1966 and the birth occurred after 29th November 1966 the national status that the father would have had if he had died on 30th November 1966 shall be deemed to be his national status at the time of his death.



CHAPTER III. PROTECTION OF FUNDAMENTAL RIGHTS AND FREEDOMS OF THE INDIVIDUAL




11. Whereas every person in Barbados is entitled to the fundamental rights and freedoms of the individual, that is to say, the right, whatever his race, place of origin, political opinions, colour, creed or sex, but subject to respect for the rights and freedoms of others and for the public interest, to each and all of the following, namely-







a.
life, liberty and security of the person;






b.
protection for the privacy of his home and other property and from deprivation of property without compensation;






c.
the protection of the law; and






d.
freedom of conscience, of expression and of assembly and association,




the following provisions of this Chapter shall have effect for the purpose of affording protection to those rights and freedoms subject to such limitations of that protection as are contained in those provisions, being limitations designed to ensure that the enjoyment of the said rights and freedoms by any individual does not prejudice the rights and freedoms of others or the public interest.






12. 1. No person shall be deprived of his life intentionally save in execution of the sentence of a court in respect of a criminal offence under the law of Barbados of which he has been convicted.




2. A person shall not be regarded as having been deprived of his life in contravention of this section if he dies as the result of the use, to such extent and in such circumstances as are permitted by law, of such force as is reasonably justifiable-







a.
for the defence of any person from violence or for the defence of property ;






b.
in order to effect a lawful arrest or to prevent the escape of a person lawfully detained;






c.
for the purpose of suppressing a riot, insurrection or mutiny; or






d.
in order lawfully to prevent the commission by that person of a criminal offence,




or if he dies as the result of a lawful act of war.






13. 1. No person shall be deprived of his personal liberty save as may be authorised by law in any of the following cases, that is to say-







a.
in consequence of his unfitness to plead to a criminal charge or in execution of the sentence or order of a court, whether established for Barbados or some other country, in respect of a criminal offence of which he has been convicted ;






b.
in execution of an order of the High Court or the Court of Appeal or such other court as may be prescribed by Parliament punishing him for contempt of any such court or of another court or tribunal;






c.
in execution of the order of a court made to secure the fulfilment of any obligation imposed on him by law;






d.
for the purpose of bringing him before a court in execution of the order of a court;






e.
upon reasonable suspicion of his having committed, or being about to commit, a criminal offence under the law of Barbados ;






f.
in the case of a person who has not attained the age of twenty-one years, under the order of a court or with the consent of his parent or guardian, for the purpose of his education or welfare ;






g.
for the purpose of preventing the spread of an infectious or contagious disease;






h.
in the case of a person who is, or is reasonably suspected to be, of unsound mind, addicted to drugs or alcohol, or a vagrant, for the purpose of his care or treatment or the protection of the community;






i.
for the purpose of preventing the unlawful entry of that person into Barbados, or for the purpose of effecting the expulsion, extradition or other lawful removal of that person from Barbados or for the purpose of restricting that person while he is being conveyed through Barbados in the course of his extradition or removal as a convicted prisoner from one country to another; or






j.
to such extent as may be necessary in the execution of a lawful order requiring that person to remain within a specified area within Barbados or prohibiting him from being within such an area, or to such extent as may be reasonably justifiable for the taking of proceedings against that person with a view to the making of any such order or relating to such an order after it has been made or to such extent as may be reasonably justifiable for restraining that person during any visit that he is permitted to make to any part of Barbados in which, in consequence of any such order, his presence would otherwise be unlawful.






2. Any person who is arrested or detained shall be informed as soon as reasonably practicable, in a language that he understands, of the reasons for his arrest or detention and shall be permitted, at his own expense, to retain and instruct without delay a legal adviser of his own choice, being a person entitled to practise in Barbados as an attorney-at-law, and to hold private communication with him; and in the case of a person who has not attained the age of sixteen years he shall also be afforded a reasonable opportunity for communication with his parent or guardian.




3. Any person who is arrested or detained-







a.
for the purpose of bringing him before a court in execution of the order of a court; or






b.
upon reasonable suspicion of his having committed or being about to commit a criminal offence,




and who is not released, shall be brought before a court as soon as is reasonably practicable; and if any person arrested or detained upon reasonable suspicion of his having committed or being about to commit a criminal offence is not tried within a reasonable time, then, without prejudice to any further proceedings which may be brought against him, he shall be released either unconditionally or upon reasonable conditions, including in particular such conditions as are reasonably necessary to ensure that he appears at a later date for trial or for proceedings preliminary to trial.




4. Any person who is unlawfully arrested or detained by any other person shall be entitled to compensation therefor from that other person.




5. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of the foregoing provisions of this section to the extent that the law in question authorises the taking during a period of public emergency of measures that are reasonably justifiable for the purpose of dealing with the situation that exists during that period of public emergency.




6. Where a person is detained by virtue of such a law as is referred to in subsection (5), the following provisions shall apply-







a.
he shall, as soon as reasonably practicable and in any case not more than five days after the commencement of his detention, be furnished with a statement in writing, in a language that he understands, of the grounds upon which he is detained;






b.
not more than fourteen days after the commencement of his detention, a notification shall be published in the Gazette stating that he has been detained and giving particulars of the provision of law under which his detention is authorised;






c.
he may from time to time request that his case be reviewed under paragraph (d) but, where he has made such a request, no subsequent request shall be made before the expiration of three months from the making of the previous request;






d.
where a request is made under paragraph (c), the case shall, within one month of the making of the request, be reviewed by an independent and impartial tribunal established by law and presided over by a person appointed by the Chief Justice from among persons entitled to practise in Barbados as attorneys-at-law; and






e.
he shall be afforded reasonable facilities to consult and instruct, at his own expense, a legal adviser of his own choice, being a person entitled to practise as aforesaid, and he and any such legal adviser shall be permitted to make written or oral representations or both to the tribunal appointed for the review of his case.






7. On any review by a tribunal in pursuance of subsection (6) of the case of any detained person, the tribunal may make recommendations concerning the necessity or expediency of continuing his detention to the authority by whom it was ordered, but, unless it is otherwise provided by law, that authority shall not be obliged to act in accordance with any such recommendations.




8. When any person is detained by virtue of such a law as is referred to in subsection (5), the Prime Minister or a Minister authorised by him shall, not more than thirty days after the commencement of the detention and thereafter not more than thirty days after the making of the previous report, make a report to each House stating the number of persons detained as aforesaid and the number of cases in which the authority that ordered the detention has not acted in accordance with the recommendations of a tribunal appointed in pursuance of subsection (6):


Provided that in reckoning any period of thirty days for the purposes of this subsection no account shall be taken of any period during which Parliament stands prorogued or dissolved.






14. 1. No person shall be held in slavery or servitude.




2. No person shall be required to perform forced labour.




3. For the purposes of this section, the expression “forced labour” does not include—







a.
any labour required in consequence of the sentence or order of a court;






b.
any labour required of any person while he is lawfully detained that, though not required in consequence of the sentence or order of a court, is reasonably necessary in the interests of hygiene or for the maintenance of the place at which he is detained;






c.
any labour required of a member of a disciplined force in pursuance of his duties as such or, in the case of a person who has conscientious objections to service as a member of a naval, military or air force, any labour that that person is required by law to perform in place of such service; or






d.
any labour required during any period when Barbados is at war or in the event of any hurricane, earthquake, flood, fire or other like calamity that threatens the life or well-being of the community, to the extent that the requiring of such labour is reasonably justifiable, in the circumstances of any situation arising or existing during that period or as a result of that calamity, for the purpose of dealing with that situation.








15. 1. No person shall be subjected to torture or to inhuman or degrading punishment or other treatment.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question authorises the infliction of any punishment or the administration of any treatment that was lawful in Barbados immediately before 30th November 1966.




3. The following shall not be held to be inconsistent with or in contravention of this section:







a.
the imposition of a mandatory sentence of death or the execution of such a sentence;






b.
any delay in executing a sentence of death imposed on a person in respect of a criminal offence under the law of Barbados of which he has been convicted;






c.
the holding of any person who is in prison, or otherwise lawfully detained, pending execution of a sentence of death imposed on that person, in conditions, or under arrangements, which immediately before 5th September, 2002-









i.
were prescribed by or under the Prisons Act, as then in force; or






ii.
were otherwise practised in Barbados,




in relation to persons so in prison or so detained.






16. 1. No property of any description shall be compulsorily taken possession of, and no interest in or right over property of any description shall be compulsorily acquired, except by or under the authority of a written law, and where provision applying to that acquisition or taking of possession is made by a written law—







a.
prescribing the principles on which and the manner in which compensation therefor is to be determined and given; and






b.
giving to any person claiming such compensation a right of access, either directly or by way of appeal, for the determination of his interest in or right over the property and the amount of compensation, to the High Court.






2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section-







a.
to the extent that the law in question makes provision for the taking of possession or acquisition of any property-









i.
in satisfaction of any tax, duty, rate, cess or other impost;






ii.
by way of penalty for breach of the law or forfeiture in consequence of a breach of the law;






iii.
as an incident of a lease, tenancy, mortgage, charge, bill of sale, pledge, contract, grant, permission or licence;






iv.
in the execution of judgments or orders of a court in proceedings for the determination of civil rights or obligations;






v.
in circumstances where it is reasonably necessary so to do because the property is in a dangerous state or injurious to the health of human beings, animals or plants;






vi.
in consequence of any  law with respect to the limitation of actions; or






vii.
for so long only as may be necessary for the purposes of any examination, investigation, trial or inquiry or, in the case of land, for the purposes of the carrying out thereon of work of soil conservation or the conservation of other natural resources or work relating to agricultural development or improvement; or






b.
to the extent that the law in question makes provision for the taking of possession or acquisition of-









i.
enemy property;






ii.
property of a deceased person, a person of unsound mind or a person who has not attained the age of twenty-one years, for the purpose of its administration for the benefit of the persons entitled to the beneficial interest therein ;






iii.
property of a person adjudged insolvent or a body corporate in liquidation, for the purpose of its administration for the benefit of the creditors of the insolvent person or body corporate and, subject thereto, for the benefit of other persons entitled to the beneficial interest in the property; or






iv.
property subject to a trust, for the purpose of vesting the property in persons appointed as trustees under the instrument creating the trust or by a court or, by order of a court, for the purpose of giving effect to the trust.






3. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision for the orderly marketing or production or growth or extraction of any agricultural product or mineral or any article or thing prepared for market or manufactured therefor or for the reasonable restriction of the use of any property in the interest of safeguarding the interests of others or the protection of tenants, licensees or others having rights in or over such property.




4. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision for the compulsory taking possession in the public interest of any property, or the compulsory acquisition in the public interest of any interest in or right over property, where that property, interest or right is held by a body corporate established directly by law for public purposes in which no monies have been invested other than monies provided by Parliament or by any Legislature established for the former Colony of Barbados.






17. 1. Except with his own consent, no person shall be subjected to the search of his person or his property or the entry by others on his premises.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision that is reasonably required-







a.
in the interests of defence, public safety, public order, public morality, public health, town or country planning, the development or utilisation of mineral resources, or the development or utilisation of any other property in such manner as to promote the public benefit;






b.
for the purpose of protecting the rights or freedoms of other persons ;






c.
for the purpose of authorising an officer or agent of the Government, or of a local government authority or of a body corporate established directly by law for public purposes to enter on the premises of any person in order to inspect those premises or anything thereon for the purpose of any tax, duty, rate, cess or other impost or in order to carry out work connected with any property that is lawfully on those premises and that belongs to the Government or that authority or body corporate, as the case may be;






d.
for the purpose of authorising the entry upon any premises in pursuance of an order of a court for the purpose of enforcing the judgment or order of a court in any proceedings; or






e.
for the purpose of authorising the entry upon any premises for the purpose of preventing or detecting criminal offences.








18. 1. If any person is charged with a criminal offence, then, unless the charge is withdrawn, the case shall be afforded a fair hearing within a reasonable time by an independent and impartial court established by law.




2. Every person who is charged with a criminal offence-







a.
shall be presumed to be innocent until he is proved or has pleaded guilty;






b.
shall be informed as soon as reasonably practicable, in a language that he understands and in detail, of the nature of the offence charged;






c.
shall be given adequate time and facilities for the preparation of his defence;






d.
shall be permitted to defend himself before the court in person or by a legal representative of his own choice;






e.
shall be afforded facilities to examine in person or by his legal representative the witnesses called by the prosecution before the court and to obtain the attendance and carry out the examination of witnesses to testify on his behalf before the court on the same conditions as those applying to witnesses called by the prosecution; and






f.
shall be permitted to have without payment the assistance of an interpreter if he cannot understand the language used at the trial of the charge,




and, except with his consent, the trial shall not take place in his absence unless he so conducts himself as to render the proceedings in his presence impracticable and the court has ordered the trial to proceed in his absence.




3. When a person is tried for any criminal offence, the accused person or any person authorised by him in that behalf shall, if he so requires and subject to payment of such reasonable fee as may be prescribed by law, be given within a reasonable time after judgment a copy for the use of the accused person of any record of the proceedings made by or on behalf of the court.




4. No person shall be held to be guilty of a criminal offence on account of any act or omission that did not, at the time it took place, constitute such an offence, and no penalty shall be imposed for any criminal offence that is more severe in degree or nature than the most severe penalty that might have been imposed for that offence at the time when it was committed.




5. No person who shows that he has been tried by a competent court for a criminal offence and either convicted or acquitted shall again be tried for that offence or for any other criminal offence of which he could have been convicted at the trial for that offence, save upon the order of a superior court in the course of appeal proceedings relating to the conviction or acquittal.




6. No person shall be tried for a criminal offence if he shows that he has been granted a pardon for that offence.




7. No person who is tried for a criminal offence shall be compelled to give evidence at the trial.




8. Any court or other tribunal prescribed by law for the determination of the existence or extent of any civil right or obligation shall be established by law and shall be independent and impartial; and where proceedings for such a determination are instituted by any person before such court or other tribunal, the case shall be given a fair hearing within a reasonable time.




9. Except with the agreement of all the parties thereto, all proceedings of every court and proceedings for the determination of the existence or extent of any civil right or obligation before any other tribunal, including the announcement of the decision of the court or other tribunal, shall be held in public.




10. Nothing in subsection (9) shall prevent the court or other tribunal from excluding from the proceedings persons other than the parties thereto and their legal representatives to such extent as the court or other tribunal-







a.
may by law be empowered so to do and may consider necessary or expedient in circumstances where publicity would prejudice the interests of justice or in interlocutory proceedings or in the interests of decency, public morality, the welfare of persons under the age of eighteen years or the protection of the private lives of persons concerned in the proceedings; or






b.
may by law be empowered or required so to do in the interests of defence, public safety or public order.






11. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of-







a.
subsection (2)(a) to the extent that the law in question imposes upon any person charged with a criminal offence the burden of proving particular facts ;






b.
subsection (2) (e) to the extent that the law in question imposes conditions that must be satisfied if witnesses called to testify on behalf of an accused person are to be paid their expenses out of public funds; or






c.
subsection (5) to the extent that the law in question authorises a court to try a member of a disciplined force for a criminal offence notwithstanding any trial and conviction or acquittal of that member under the disciplinary law of that force, so, however, that any court so trying such a member and convicting him shall, in sentencing him to any punishment, take into account any punishment awarded him under that disciplinary law.






12. Nothing contained in subsection (2) (d) shall be construed as entitling a person to legal representation at public expense.






19. 1. Except with his own consent, no person shall be hindered in the enjoyment of his freedom of conscience and for the purpose of this section the said freedom includes freedom of thought and of religion, freedom to change his religion or belief, and freedom, either alone or in community with others, and both in public and in private, to manifest and propagate his religion or belief in worship, teaching, practice and observance.




2. Every religious community shall be entitled, at its own expense, to establish and maintain places of education and to manage any place of education which it wholly maintains.




3. No religious community shall be prevented from providing religious instruction for persons of that community in the course of any education provided by that community whether or not that community is in receipt of any government subsidy, grant or other form of financial assistance designed to meet, in whole or in part, the cost of such course of education.




4. Except with his own consent (or, if he is a person who has not attained the age of twenty-one years, the consent of his guardian), no person attending any place of education shall be required to receive religious instruction or to take part in or attend any religious ceremony or observance if that instruction, ceremony or observance relates to a religion which is not his own.




5. No person shall be compelled to take any oath which is contrary to his religion or belief or to take any oath in a manner which is contrary to his religion or belief.




6. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision-







a.
which is reasonably required-









i.
in the interests of defence, public safety, public order, public morality or public health; or






ii.
for the purpose of protecting the rights and freedoms of other persons, including the right to observe and practise any religion without the unsolicited intervention of members of any other religion; or






b.
with respect to standards or qualifications to be required in relation to places of education including any instruction (not being religious instruction) given at such places.






7. References in this section to a religion shall be construed as including references to a religious denomination, and cognate expressions shall be construed accordingly.






20. 1. Except with his own consent, no person shall be hindered in the enjoyment of his freedom of expression, and for the purposes of this section the said freedom includes the freedom to hold opinions without interference, freedom to receive ideas and information without interference, freedom to communicate ideas and information without interference and freedom from interference with his correspondence or other means of communication.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision-







a.
that is reasonably required in the interests of defence, public safety, public order, public morality or public health; or






b.
that is reasonably required for the purpose of protecting the reputations, rights and freedoms of other persons or the private lives of persons concerned in legal proceedings, preventing the disclosure of information received in confidence, maintaining the authority and independence of the courts or regulating the administration or technical operation of telephony, telegraphy, posts, wireless broadcasting, television or other means of communication or regulating public exhibitions or public entertainments; or






c.
that imposes restrictions upon public officers or members of a disciplined force.








21. 1. Except with his own consent, no person shall be hindered in the enjoyment of his freedom of assembly and association, that is to say, his right to assemble freely and associate with other persons and in particular to form or belong to political parties or to form or belong to trade unions or other associations for the protection of his interests.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision-







a.
that is reasonably required in the interests of defence, public safety, public order, public morality or public health; or






b.
that is reasonably required for the purpose of protecting the rights or freedoms of other persons; or






c.
that imposes restrictions upon public officers or members of a disciplined force.








22. 1. No person shall be deprived of his freedom of movement, that is to say, the right to move freely throughout Barbados, the right to reside in any part of Barbados, the right to enter Barbados, the right to leave Barbados and immunity from expulsion from Barbados.




2. Any restriction on a person’s freedom of movement that is involved in his lawful detention shall not be held to be inconsistent with or in contravention of this section.




3. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision-







a.
the imposition of restrictions on the movement or residence within Barbados of any person or on any person’s right to leave Barbados that are reasonably required in the interests of defence, public safety or public order ;






b.
for the imposition of restrictions on the movement or residence within Barbados or on the right to leave Barbados of persons generally or any class of persons that are reasonably required in the interests of defence, public safety, public order, public morality or public health ;






c.
for the imposition of restrictions on the movement or residence within Barbados of any person who is not a citizen thereof or the exclusion or expulsion from Barbados of any such person;






d.
for the imposition of restrictions on the acquisition or use of land or other property in Barbados;






e.
for the imposition of restrictions, by order of a court, on the movement or residence within Barbados of any person or on any person’s right to leave Barbados either in consequence of his having been found guilty of a criminal offence under the law of Barbados or for the purpose of ensuring that he appears before a court at a later date for trial for such a criminal offence or for proceedings preliminary to trial or for proceedings relating to his extradition or lawful removal from Barbados;






f.
for the imposition of restrictions upon the movement or residence within Barbados or on the right to leave Barbados of public officers or members of a disciplined force ;






g.
for the removal of persons from Barbados-









i.
to be tried or punished in some other country for a criminal offence under the law of that country;






ii.
to undergo imprisonment in some other country in execution of the sentence of a court in respect of a criminal offence under the law of Barbados of which he has been convicted;






iii.
to be detained in an institution in some other country for the purpose of giving effect to the order of a court made in pursuance of a law of Barbados relating to the treatment of offenders under a specified age; or






iv.
to be detained for care or treatment in a hospital or other institution in pursuance of a law of Barbados relating to persons suffering from defect or disease of the mind; or






h.
for the imposition of restrictions on the right of any person to leave Barbados that are reasonably required in order to secure the fulfilment of any obligations imposed on that person by law.






4. Where a person’s freedom of movement is restricted by virtue of such a provision as is referred to in subsection (3) (a), the following provisions shall apply-







a.
he shall, as soon as reasonably practicable and in any case not more than five days after the commencement of the restriction, be furnished with a statement in writing, in a language that he understands, of the grounds upon which the restriction has been imposed;






b.
not more than fourteen days after the commencement of the restriction, a notification shall be published in the Gazette stating that his freedom of movement has been restricted and giving particulars of the provision of law under which the restriction is authorised;






c.
he may from time to time request that his case be reviewed under paragraph (d) but, where he has made such a request, no subsequent request shall be made before the expiration of three months from the making of the previous request;






d.
where a request is made under paragraph (c), the case shall, within one month of the making of the request, be reviewed by an independent and impartial tribunal established by law and presided over by a person appointed by the Chief Justice from among persons entitled to practise in Barbados at attorneys-at-law; and






e.
he shall be afforded reasonable facilities to consult and instruct, at his own expense, a legal adviser of his own choice, being a person entitled to practise as aforesaid, and he and any such legal adviser shall be permitted to make written or oral representations or both to the tribunal appointed for the review of his case.






5. On any review by a tribunal in pursuance of subsection (4) of the case of any person whose freedom of movement has been restricted, the tribunal may make recommendations concerning the necessity or expediency of continuing that restriction to the authority by whom it was ordered, but, unless it is otherwise provided by law, that authority shall not be obliged to act in accordance with any such recommendations.






23. 1. Subject to the provisions of this section—







a.
no law shall make any provision that is discriminatory either of itself or in its effect; and






b.
no person shall be treated in a discriminatory manner by any person acting by virtue of any written law or in the performance of the functions of any public office or any public authority.






2. In this section the expression “discriminatory” means affording different treatment to different persons attributable wholly or mainly to their respective descriptions by race, place of origin, political opinions, colour or creed, whereby persons of one such description are subjected to disabilities or restrictions to which persons of another such description are not made subject or are accorded privileges or advantages which are not afforded to persons of another such description.




3. Subsection (1)(a) shall not apply to any law so far as that law makes provision—







a.
with respect to persons who are not citizens of Barbados;






b.
with respect to adoption, marriage, divorce, burial, devolution of property on death or other matters of personal law;






c.
whereby persons of any such description as is mentioned in subsection (2) may be subjected to any disability or restriction or may be accorded any privilege or advantage which, having regard to its nature and to special circumstances pertaining to those persons or to persons of any other such description, is reasonably justifiable;






cc.
for the transfer between Barbados and other countries, in accordance with international arrangements entered into by Barbados, of persons detained in prisons, hospitals or other institutions by virtue of orders made in the course of the exercise by courts or tribunals of their criminal jurisdiction;






d.
for authorising the taking during a period of public emergency of measures that are reasonably justifiable for the purpose of dealing with the situation that exists during that period of public emergency; or






e.
for the imposition of taxation or appropriation of revenue by the Government or by any local government authority for local purposes.






4. Nothing contained in any law shall be held to be inconsistent with or in contravention of subsection (1)(a) to the extent that it makes provision with respect to standards or qualifications (not being standards or qualifications specifically relating to race, place of origin, political opinion, colour or creed) to be required of any person who is appointed to any office in the public service, any office in a disciplined force, or any office in the service of a local government authority or of a body corporate established by any law for public purposes.




5. Subsection (1)(b) shall not apply to anything which is expressly or by necessary implication authorised to be done by any such provision of law as is referred to in subsection (3) or (4).




6. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision whereby persons of any such description as is mentioned in subsection (2) may be subjected to any restriction on the rights and freedoms guaranteed by sections 17, 19, 20, 21 and 22, being such a restriction as is authorised by subsection (2) of section 17, subsection (6) of section 19, subsection (2) of section 20, subsection (2) of section 21 or subsection (3) of section 22, as the case may be.




7. Subsection (1)(b) shall not affect any discretion relation to the institution, conduct or discontinuance of civil or criminal proceedings in any court that is vested in any person by this Constitution or any other law.






24. 1. Subject to the provisions of subsection (6), if any person alleges that any of the provisions of sections 12 to 23 has been, is being or is likely to be contravened in relation to him (or, in the case of a person who is detained, if any other person alleges such a contravention in relation to the detained person), then, without prejudice to any other action with respect to the same matter which is lawfully available, that person (or that other person) may apply to the High Court for redress.




2. The High Court shall have original jurisdiction–







a.
to hear and determine any application made by any person in pursuance of subsection (1); and






b.
to determine any question arising in the case of any person which is referred to it in pursuance of subsection (3),




and may make such orders, issue such writs and give such directions as it may consider appropriate for the purpose of enforcing or securing the enforcement of any of the provisions of sections 12 to 23:


Provided that the High Court shall not exercise its powers under this subsection if it is satisfied that adequate means of redress are or have been available to the person concerned under any other law.




3. If in any proceedings in any court subordinate to the High Court any question arises as to the contravention of any of the provisions of sections 12 to 23, the person presiding in that court shall refer the question to the High Court unless, in his opinion, the raising of the question is merely frivolous or vexatious.




4. Where any question is referred to the High Court in pursuance of subsection (3), the High Court shall give its decision upon the question and the court in which the question arose shall dispose of the case in accordance with that decision or, if that decision is the subject of an appeal under this Constitution to the Court of Appeal or to the Caribbean Court of Justice, in accordance with the decision of the Court of Appeal or, as the case may be, of the Caribbean Court of Justice.




5. Parliament may confer upon the High Court such powers in addition to those conferred by this section as may appear to Parliament to be necessary or desirable for the purpose of enabling the High Court more effectively to exercise the jurisdiction conferred upon it by this section.




6. Parliament may make provision with respect to the practice and procedure–







a.
of the High Court in relation to the jurisdiction and powers conferred upon it by or under this section;






b.
of the High Court and the Court of Appeal in relation to appeals to the Court of Appeal from decisions of the High Court in the exercise of such jurisdiction;






c.
of the Court of Appeal and the Caribbean Court of Justice in relation to appeals to the Caribbean Court of Justice from decisions of the Court of Appeal in the exercise of such jurisdiction; and






d.
of subordinate courts in relation to references to the High Court under subsection (3);




including provision with respect to the time within which any application, reference or appeal shall or may be made or brought; and, subject to any provision so made, provision may be made with respect to the matters aforesaid by rules of court.




7. In this section, “the Court of Appeal” has the same meaning as it has in section 87.






25. 1. In this Chapter, “period of public emergency” means any period during which–







a.
Barbados is engaged in any war; or






b.
there is in force a proclamation by the Governor-General declaring that a state of public emergency exists; or






c.
there is in force a resolution of each House supported by the votes of not less than two-thirds of all the members of that House declaring that democratic institutions in Barbados are threatened by subversion.






2. A proclamation made by the Governor-General shall not be effective for the purposes of subsection (1) unless it is declared therein that the Governor-General is satisfied–







a.
that a public emergency has arisen as a result of the imminence of a state of war between Barbados and another State or as a result of the occurrence of any earthquake, hurricane, flood, fire, outbreak of pestilence, outbreak of infectious disease or other calamity, whether similar to the foregoing or not; or






b.
that action has been taken or is immediately threatened by any person of such a nature and on so extensive a scale as to be likely to endanger the public safety or to deprive the community, or any substantial portion of the community, of supplies or services essential to life.






3. A proclamation made by the Governor-General for the purposes of this section shall, unless previously revoked, remain in force for one month or for such longer period, not exceeding six months, as the House of Assembly may determine by a resolution supported by the votes of a majority of all the members of that House:


Provided that any such proclamation may be extended from time to time for a further period not exceeding six months by resolution passed in like manner, and may be revoked at any time by resolution supported by the votes of a majority of all the members of the House of Assembly.




4. A resolution passed by a House for the purposes of subsection (1)(c) may be revoked at any time by a resolution of that House supported by the votes of a majority of all the members thereof.






26. 1. Nothing contained in or done under the authority of any written law shall be held to be inconsistent with or in contravention of any provision of sections 12 to 23 to the extent that the law in question–







a.
is a law (in this section referred to as “an existing law”) that was enacted or made before 30th November 1966 and has continued to be part of the law of Barbados at all times since that day;






b.
repeals and re-enacts an existing law without alteration; or






c.
alters an existing law and does not thereby render that law inconsistent with any provision of sections 12 to 23 in a manner in which, or to an extent to which, it was not previously so inconsistent.






2. In subsection (1)(c), the reference to altering an existing law includes references to repealing it and re-enacting it with modifications or making different provisions in lieu thereof, and to modifying it, and in subsection (1) “written law” includes any instrument having the force of law; and in this subsection and subsection (1) references to the repeal and re-enactment of an existing law shall be construed accordingly.






27. 1. In this Chapter–







•
"contravention", in relation to any requirement, includes a failure to comply with that requirement;






•
"court" means any court of law having jurisdiction in Barbados, other than a court established by a disciplinary law, and includes the Caribbean Court of Justice and–









a.
in section 12, section 13, section 14, subsections (2), (3), (5), (8), (9) and (10) of section 18, section 22 and subsection (7) of section 23 includes, in relation to an offence against a disciplinary law, a court established by such a law; and






b.
in section 13, section 14 and subsection (7) of section 23 includes, in relation to an offence against a disciplinary law, any person or authority empowered to exercise jurisdiction in respect of that offence;






•
"disciplinary law" means a law regulating the discipline of any disciplined force;






•
"disciplined force" means–









a.
a naval, military or air force;






b.
a police force;






c.
a prison service; or






d.
a fire service;






•
"legal representative", in relation to any court or other tribunal, means a person entitled to practise as an attorney-at-law before such court or tribunal; and






•
"member", in relation to a disciplined force, includes any person who, under the law regulating the discipline of that force, is subject to that discipline.






2. References in sections 12, 13, 17 and 22 to a criminal offence shall be construed as including references to an offence against a disciplinary law, and such references in subsections (2) to (7) and (ll)(a) of section 18 shall, in relation to proceedings before a court established by a disciplinary law, be similarly construed.




3. In relation to any person who is a member of a disciplined force raised under the law of any country other than Barbados and lawfully present in Barbados, nothing contained in or done under the authority of the disciplinary law of that force shall be held to be inconsistent with or in contravention of any provision of sections 12 to 23.



CHAPTER IV. THE GOVERNOR-GENERAL




28. There shall be a Governor-General of Barbados who shall be appointed by Her Majesty and shall hold office during Her Majesty’s pleasure and who shall be Her Majesty’s representative in Barbados.






29. 1. Whenever the office of Governor-General is vacant or the holder of the office is absent from Barbados or is for any other reason unable to perform the functions of his office, those functions shall be performed-







a.
by any person for the time being designated by Her Majesty in that behalf who is in Barbados and able to perform those functions; or






b.
at any time when there is no person in Barbados so designated and able to perform those functions, by the holder of the office of Chief Justice; or






c.
at any time referred to in paragraph (b) when the office of Chief Justice is vacant or the holder thereof is absent from Barbados or is for any other reason unable to perform those functions, by the President of the Senate.






2. The holder of the office of Governor-General or any person designated under paragraph (a) or by paragraph (b) of subsection (1) shall not, for the purposes of this section, be regarded as absent from Barbados or as unable to perform the functions of the office of Governor-General at any time when there is a subsisting appointment of a deputy under section 30.






30. 1. Whenever the Governor-General-







a.
has occasion to be absent from Barbados for a period which he has reason to believe will be of short duration; or






b.
is suffering from an illness that he has reason to believe will be of short duration,




he may, acting in accordance with the advice of the Prime Minister, by instrument under the Public Seal, appoint any person in Barbados to be his deputy during such absence or illness and in that capacity to perform on his behalf such of the functions of the office of Governor-General as may be specified in that instrument.




2. The power and authority of the Governor-General shall not be abridged, altered or in any way affected by the appointment of a deputy under this section, and in the exercise of any function that is exercisable by the Governor-General acting in his discretion or after consultation with any person or authority a deputy shall conform to and observe any instructions that the Governor-General, acting in like manner, may address to him :


Provided that the question whether or not a deputy has conformed to or observed any such instructions shall not be enquired into in any court.




3. A person appointed as a deputy under this section shall hold that appointment for such period as may be specified in the instrument by which he is appointed, and his appointment may be revoked at any time by the Governor-General acting in accordance with the advice of the Prime Minister.






31. 1. Parliament may prescribe the offices that are to constitute the personal staff of the Governor-General, the salaries and allowances that are to be paid to the members of the staff and the other sums that are to be paid in respect of the expenditure attaching to the office of Governor-General.




2. Any salaries or other sums prescribed under subsection (1) are hereby charged on and shall be paid out of the Consolidated Fund.




3. Subject to the provisions of subsection (4), power to make appointments to the offices for the time being prescribed under subsection (1) as offices that are to constitute the personal staff of the Governor-General, and to remove and to exercise disciplinary control over persons holding or acting in any such office, is hereby vested in the Governor-General acting in his discretion.




4. The Governor-General, acting in his discretion, may appoint to any of the offices prescribed under subsection (1) such public officers as he may select from a list submitted by the Public Service Commission, but-







a.
the provisions of subsection (3) shall to an officer so appointed as respects personal staff of the Governor-General his service as a public officer; apply in relation his service on the but not as respects






b.
an officer so appointed shall not, during his continuance on the personal staff of the Governor-General, perform the functions of any public office; and






c.
an officer so appointed may at any time be appointed by the Governor-General, if the Public Service Commission so recommend, to assume or resume the functions of a public office and he shall thereupon vacate his office on the personal staff of the Governor-General, but the Governor-General may, in his discretion, decline to release the officer for that appointment.






5. All offices prescribed under subsection (1) as offices that are to constitute the personal staff of the Governor-General shall, for the purposes of Chapter VIII, be deemed to be public offices.






32. 1. The Governor-General shall act in accordance with the advice of the Cabinet or a Minister acting under the general authority of the Cabinet in the exercise of his functions other than-







a.
any function which is expressed (in whatever terms) to be exercisable by him on or in accordance with the recommendations or advice of, or with the concurrence of, or after consultation with, any person or authority other than the Cabinet; and






b.
any function which is expressed (in whatever terms) to be exercisable by him in his discretion.






2. Subsection (1) shall not apply to the functions conferred upon the Governor-General by the following provisions of this Constitution, that is to say-







a.
section 66(2) (which requires the Governor-General to revoke the appointment of the Prime Minister in certain circumstances) ;






b.
the proviso to section 61(2) (which requires the Governor-General to dissolve Parliament in certain circumstances) ; and






c.
section 84(4) (which requires the Governor-General to remove a Judge from office in certain circumstances).






3. Where the Governor-General is directed to exercise any function on the recommendation of any person or authority, he shall exercise that function in accordance with such recommendation :


Provided that-







a.
before he acts in accordance therewith, he may, in his discretion, once refer that recommendation back for reconsideration by the person or authority concerned; and






b.
if that person or authority, having reconsidered the original recommendation under paragraph (a), substitutes therefor a different recommendation, the provisions of this subsection shall apply to that different recommendation as they apply to the original recommendation.






4. Where the Governor-General is directed to exercise any function after consultation with any person or authority he shall not be obliged to exercise that function in accordance with the advice of that person or authority.




5. Where the Governor-General is directed to exercise any function in accordance with the recommendation or advice of, or with the concurrence of, or after consultation with, any person or authority, the question whether he has so exercised that function shall not be enquired into in any court.




6. Where the Governor-General is directed to exercise any function on the recommendations of the Prime Minister after consultation with the Leader of the Opposition, the following steps shall be taken-







a.
the Prime Minister shall first consult the Leader of the Opposition and thereafter tender his recommendation to the Governor-General;






b.
the Governor-General shall then inform the Leader of the Opposition of that recommendation and if the Leader of the Opposition concurs therein the Governor-General shall act in accordance with the recommendation ;






c.
if the Leader of the Opposition does not concur in the recommendation the Governor-General shall so inform the Prime Minister and refer the recommendation back to him;






d.
the Prime Minister shall then advise the Governor-General and the Governor-General shall act in accordance with that advice.






7. Any reference in this Constitution to the functions of the Governor-General shall be construed as a reference to his powers and duties in the exercise of the executive authority of Barbados and to any other powers and duties conferred or imposed on him as Governor-General by or under this Constitution or any other law.




33. The Governor-General shall keep and use the Public Seal for sealing all things that shall pass the Public Seal.




34. A person appointed to the office of Governor-General or assuming the functions of that office under section 29 shall, before entering upon the duties of that office, take and subscribe the oath of allegiance and an oath for the due execution of the office of Governor-General in the form set out in the First Schedule, such oaths being administered by the Chief Justice or such other Judge as may be designated by the Chief Justice.



CHAPTER V. PARLIAMENT



PART 1. Composition of Parliament




35. There shall be a Parliament of Barbados which shall consist of Her Majesty, a Senate and a House of Assembly.






36. 1. The Senate shall consist of twenty-one persons who, being qualified for appointment as Senators in accordance with the provisions of this Constitution, have been so appointed in accordance with the provisions of this section.




2. Twelve Senators shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister, by instrument under the Public Seal.




3. Two Senators shall be appointed by the Governor-General, acting in accordance with the advice of the Leader of the Opposition, by instrument under the Public Seal.




4. Seven Senators shall be appointed by the Governor-General, acting in his discretion, by instrument under the Public Seal, to represent religious, economic or social interests or such other interests as the Governor-General considers ought to be represented:


Provided that before appointing any person under this subsection the Governor-General shall consult such persons as, in his discretion, he considers can speak for those interests and ought to be consulted.




37. Subject to the provisions of section 38, any person who at the date of his appointment-







a.
is a citizen of Barbados of the age of twenty-one years or upwards; and






b.
has been ordinarily resident in Barbados for the immediately preceding twelve months,




shall be qualified to be appointed as a Senator.






38. 1. No person shall be qualified to be appointed as a Senator who-







a.
is a member of the House of Assembly;






b.
is, by virtue of his own act, under any acknowledgment of allegiance, obedience or adherence to a foreign Power or State;






c.
holds or is acting in the office of a Judge, the Director of Public Prosecutions or the Auditor-General;






d.
has, within the period of ten years immediately preceding the proposed date of his appointment as a Senator been convicted by a court of competent jurisdiction of any criminal offence involving dishonesty, and who









i.
has not appealed against that conviction, or






ii.
has appealed against that conviction and whose appeal has not been allowed, and






iii.
has not received a free pardon in respect of the offence;






e.
is under sentence of death imposed by a court in any part of the Commonwealth or is serving a sentence of imprisonment (by whatever name called) exceeding six months imposed on him by such a court or substituted by competent authority for some other sentence imposed on him by such a court, or is under such a sentence of imprisonment the execution of which has been suspended;






f.
is a person certified to be insane or otherwise adjudged to be of unsound mind under any law in force in Barbados;






g.
has been adjudged or otherwise declared bankrupt under any law in force in Barbados and has not been discharged; or






h.
is disqualified for membership of the House of Assembly by or under any law in force in Barbados by reason of his having been convicted or reported guilty of any corrupt or illegal practice at elections.






2. Without prejudice to the provisions of subsection (1) (c), Parliament may provide that, subject to such exceptions and limitations as Parliament may prescribe, a person shall not be qualified to be appointed as a Senator if







i.
he holds or is acting in any office or appointment prescribed by Parliament either individually or by reference to a class of office or appointment;






ii.
he belongs to any armed force of Barbados or to any class of person that is comprised in any such force; or






iii.
he belongs to any police force of Barbados or to any class of person that is comprised in any such force.






3. For the purposes of subsection (1) (e)







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds six months, but if any one of those sentences exceeds that term they shall be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.








39. 1. The seat of a Senator shall become vacant







a.
upon the next dissolution of Parliament after he has been appointed;






b.
if, with his consent , he is nominated as a candidate for election to the House of Assembly;






c.
if he is absent from Barbados for a period exceeding forty days at any time when the Senate is sitting, without the leave of the President given in accordance with the provisions of subsection (2);






d.
if he ceases to be a citizen of Barbados;






e.
subject to the provisions of subsection (3), if any circumstances arise that, if he were not a Senator, would cause him to be disqualified for appointment as such by virtue of paragraphs (b) to (h) of section 38 (1) or of any law enacted in pursuance of section 38 (2);






f.
in the case of a Senator who was appointed as such in accordance with the advice of the Prime Minister or in accordance with the advice of the Leader of the Opposition, if the Governor-General, acting in accordance with the advice of the Prime Minister or in accordance with the advice of the Leader of the Opposition, as the case may be, by instrument under the Public Seal, declares the seat of that Senator to be vacant.






2. The President of the Senate may grant leave to any Senator to be absent from Barbados for any period not exceeding six months at any one time.









3. 




a.
If the circumstances such as are referred to in subsection (1) (e) arise because a Senator is convicted of any offence involving dishonesty, under sentence of death or imprisonment, adjudged to be of unsound mind, declared bankrupt or convicted or reported guilty of a corrupt or illegal practice at elections and if it is open to the Senator to appeal against the decision (either with the leave of a court or other authority or without such leave), he shall forthwith cease to perform his functions as a Senator, but, subject to paragraph (b), he shall not vacate his seat until the expiration of a period of thirty days thereafter:







Provided that the President of the Senate may, at the request of the said Senator from time to time extend that period for further periods of thirty days to enable the Senator to pursue an appeal against the decision, so, however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the Senate.






b.
If, on the determination of any appeal, such circumstances continue to exist and no further appeal is open to the Senator, or if, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason, it ceases to be open to the Senator to appeal, he shall forthwith vacate his seat.






c.
If at any time before the Senator vacates his seat such circumstances as aforesaid cease to exist, his seat shall not become vacant on the expiration of the period referred to in paragraph (a) and he may resume the performance of his functions as a Senator.








40. 1. When the Senate first meets after any dissolution of Parliament and before it proceeds to the despatch of any other business, it shall elect a Senator, not being a Minister or Parliamentary Secretary, to be President of the Senate; and whenever the office of President becomes vacant for any reason other than a dissolution of Parliament the Senate shall, not later than its second sitting after the vacancy has arisen, elect another Senator to fill that office.




2. When the Senate first meets after any dissolution of Parliament, it shall, as soon as practicable, elect a Senator, not being a Minister or Parliamentary Secretary, to be Deputy President of the Senate; and whenever the office of Deputy President becomes vacant for any reason other than a dissolution of Parliament, the Senate shall, as soon as convenient, elect another Senator to fill that office.




3. A person shall vacate the office of President or Deputy President of the Senate







a.
if he announces his resignation of his office to the Senate or if, by writing under his hand addressed, in the case of the President, to the Clerk of the Senate or, in the case of the Deputy President, to the President (or, if the office of President is vacant or the President is absent from Barbados, to the Clerk), he resigns that office;






b.
if he ceases to be a Senator:







Provided that the President shall not vacate his office by reason only that he has ceased to be a Senator on a dissolution of Parliament, until the Senate first meets after such dissolution;






c.
if he is appointed to be a Minister or Parliamentary Secretary;






d.
if, by virtue of the provisions of section 39 (3), he is required to cease to perform his functions as a Senator; or






e.
in the case of the Deputy President, if he is elected to be President.








41. 1. The House of Assembly shall consist of twenty-four members or such greater number of members as Parliament may prescribe.




2. The members of the House (who shall be known as “Members of Parliament”) shall be persons who, being qualified for election as such in accordance with the provisions of this Constitution, have been so elected in the manner provided by this Constitution.






41A. 1. There shall be an Electoral and Commission for Barbados (in this Part Boundaries referred to as the “Commission”).




2. The Commission shall consist of a Chairman, a deputy Chairman and three other members.




3. The Chairman and two other members of the Commission shall be appointed by the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition, by instrument under the Public Seal, and the deputy Chairman and one other member shall be appointed by the Governor-General, acting on the recommendation of the Leader of the Opposition after consultation with the Prime Minister, by instrument under the Public Seal.




4. A person shall not be qualified to hold office as a member of the Commission if he is a Minister, a Parliamentary Secretary, a member of, or a candidate for election to the House of Assembly, a Senator or a public officer.




5. Subject to the provisions of this section, the office of a member of the Commission becomes vacant







a.
at the expiration of five years from the date of his appointment or such shorter period as may be specified in the instrument by which he was appointed; but he is eligible for reappointment;






b.
where any circumstances arise, that, if he were not a member of the Commission, would cause him to be disqualified for appointment as a member; or






c.
if he resigns his office by writing under his hand addressed to the Governor-General,






6. Whenever a member other than the Chairman is unable, by reason of his illness, or for any other reason, to perform the functions of his office, the Governor-General may in accordance with the manner prescribed by subsection (3) appoint a person to act as a temporary member of the Commission and authorise him to perform the functions of that office.




7. If the Chairman is unable, by reason of his illness, or for any other reason, to perform the functions of his office, the deputy Chairman shall perform the functions of that office.




8. The provisions of section 105 (which relate to removal from office) shall apply to the office of a member of the Commission, and the prescribed authority for the purposes of subsection (4) of that section shall be the Prime Minister acting after consultation with the Leader of the Opposition.




9. At any meeting of the Commission, a quorum shall be constituted if three members are present; and, if a quorum is present, the Commission shall not be disqualified for the transaction of business by reason of any vacancy among its members or the absence of any member, and any proceedings of the Commission shall be valid notwithstanding that some person who was not entitled so to do took part therein.




10. The Commission may regulate its own procedure.




11. Any question proposed for decision at any meeting of the Commission shall be determined by a majority of the votes of the members thereof present and voting, and if on any such question the votes are equally divided, the member presiding shall have and exercise a casting vote.






41B. 1. The Commission shall be provided with a staff adequate for the efficient discharge of its functions.




2. The salaries and allowances of the staff of the Commission are hereby charged on and shall be paid out of the Consolidated Fund.




3. Notwithstanding the provisions of this section, the Governor-General, acting in accordance with the advice of the Commission, may, subject to the consent of the Prime Minister, confer powers and impose duties on any public officer or any authority of the Government for the purpose of the discharge of any of the functions of the Commission.






41C. 1. The registration of voters and the conduct of elections in every constituency or any matters that appear to the Commission to be incidental to or consequential upon either, shall be subject to the direction and supervision of the Commission.




2. In the exercise of its functions under this section, the Commission shall not be subject to the direction or control of any person or authority.






41D. 1. The Commission shall, in accordance with this section, review the number and boundaries of the constituencies into which Barbados is divided and submit to the Minister for presentation to each House in accordance with this section reports either







a.
showing the constituencies into which it recommends that Barbados should be divided in order to give effect to the rules set out in the Third Schedule; or






b.
stating that, in the opinion of the Commission, no alteration is required to the existing number or boundaries of constituencies in order to give effect to the rules referred to in paragraph (a).






2. Reports under subsection (1) shall be submitted by the Commission







a.
in the case of its first report, not less than one or more than five years from the date of appointment of members of the Commission;






b.
in the case of any subsequent report, not less than two or more than five years from the date of the submission of its last report.






3. Not later than two months after the Commission has submitted a report under subsection (1)(a), the Minister shall lay before each House for its approval the draft of an order by the Governor-General for giving effect to the recommendation contained in the report.




4. Where the motion for the approval of any draft made under this section is rejected by either House, or is withdrawn by leave of each House, the Minister shall amend the draft and lay the amended draft before each House not later than two months after the day of its rejection or withdrawal, as the case may be.




5. Where any draft made under this section is approved by resolution of each House, the Minister shall submit it to the Governor-General who shall make the order in terms of the draft; and that order shall come into force on the next dissolution of Parliament and, until revoked by a further order made by the Governor-General in accordance with this section, shall have the force of law.




6. Nothing in subsection (5) shall be construed as preventing the publication of any electoral register or any other requirement connected with the registration of electors from being carried out in accordance with an order made before that dissolution by the Governor-General pursuant to that subsection.




7. The question of the validity of any order by the Governor-General purporting to be made under this section and reciting that a draft thereof has been approved by resolution of each House shall not be inquired into in any court.






41E. 1. The question whether







a.
the Commission has validly performed any function vested in it by or under this Constitution; or






b.
any member of the Commission or any other person or authority has validly performed any other function in relation to the work of the Commission,




shall not be inquired into in any court.




2. Nothing in this section shall be construed as preventing







a.
the election of a member of the House of Assembly from being called in question on the ground that the conduct of that election was inconsistent with the law providing for the election of members of the House of Assembly; or






b.
the conduct of any member of the Commission or any other person or authority from being called into question on the ground that the conduct of the member or the other person or authority constitutes an offence under any law providing for election offences or for the election of members of the House of Assembly.








42. 1. The election of members to the House of Assembly shall be conducted under the direction and supervision of the Commission.




2. Any law providing for the election of members of the House of Assembly shall in particular







a.
contain provisions for the division of Barbados into Constituencies in accordance with any report submitted under section 41D;






b.
contain provisions designed to ensure that as far as practicable any person qualified to vote at an election of members of the House of Assembly, has a reasonable opportunity of voting;






c.
contain provisions relating to the conduct of elections of members of the House of Assembly including provisions relating to the identification of electors designed to ensure that as far as practicable no person shall vote at an election of a member of the House of Assembly









i.
who is not entitled to vote,






ii.
when he is not entitled to vote, or






iii.
where he is not entitled to vote; and






d.
contain provisions permitting or restricting political broadcasts and the allocation of broadcasting time to political parties.






43. Subject to the provisions of section 44, any person who







a.
is a citizen of Barbados of the age of twenty-one years or upwards; and






b.
has such connection with Barbados by residence therein as may be prescribed by Parliament,




shall be qualified to be elected as a member of the House of Assembly.






44. 1. No person shall be qualified to be elected as a member of the House of Assembly who







a.
is, by virtue of his own act, under any acknowledgement of allegiance, obedience or adherence to a foreign Power or State;






b.
holds or is acting in the office of a Judge, the Director of Public Prosecutions or the Auditor-General;






c.
repealed by 1981-24;






d.
is under sentence of death imposed by a court in any part of the Commonwealth or is serving a sentence of imprisonment (by whatever name called) exceeding six months imposed on him by such a court or substituted by competent authority for some other sentence imposed on him by such a court, or is under such a sentence of imprisonment the execution of which has been suspended,






e.
is a person certified to be insane or otherwise adjudged to be of unsound mind under any law in force in Barbados;






f.
has been adjudged or otherwise declared bankrupt under any law in force in Barbados and has not been discharged;






g.
is disqualified for membership of the House of Assembly by or under any law in force in Barbados by reason of his having been convicted or reported guilty of any corrupt or illegal practice at elections;






h.
is disqualified for such membership by or under any such law by reason of his having been convicted of making a false declaration of qualification for election;






i.
is disqualified for such membership by or under any such law on any ground not mentioned in the foregoing provisions of this subsection, being a ground for disqualification for membership of the House of Assembly by or under any law, other than the Representation of the People Act 1957 in force in Barbados immediately before 30th November 1966.






2. Without prejudice to the provisions of subsection (1) (b), Parliament may provide that, subject to such exceptions and limitations as Parliament may prescribe, a person shall not be qualified to be elected as a member of the House of Assembly if







a.
he holds or is acting in any office or appointment prescribed by Parliament either individually or by reference to a class of office or appointment;






b.
he belongs to any armed force of Barbados or to any class of person that is comprised in any such force; or






c.
he belongs to any police force of Barbados or to any class of person that is comprised in any such force.






3. For the purposes of subsection (1) (d)







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds six months, but if any one of those sentences exceeds that term they shah be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.








45. 1. The seat of a member of the House of Assembly shall become vacant







a.
upon the next dissolution of Parliament after he has been appointed;






b.
if he resigns it in such manner as may be provided by any law in force in Barbados or, subject to any such law, by the Standing Orders of the House;






c.
if he is absent from the sittings of the House of Assembly for such period and in such circumstances as may be provided by any law in force in Barbados or, subject to any such law, by the Standing Orders of the House;






d.
if he ceases to be a citizen of Barbados;






e.
if he contravenes the provisions of section 59 (relating to the taking of the oath of allegiance) or any provision requiring him to make a declaration of qualification for election before taking part in the proceedings of the House of Assembly contained in any law in force in Barbados;






f.
subject to the provisions of subsection (2) if any circumstances arise that, if he were not a member of the House, would cause him to be disqualified for election as such by virtue of section 44 (1) or any law enacted in pursuance of section 44 (2);






g.
if he is expelled from the House in accordance with any enactment relating to the House and the Standing Orders of the House.











2. 




a.
If circumstances such as are referred to in subsection (1) (f) arise because a member is convicted of any criminal offence involving dishonesty, under sentence of death or imprisonment, adjudged to be of unsound mind, declared bankrupt or convicted or reported guilty of a corrupt or illegal practice at elections or of making a false declaration of qualification and if it is open to the member to appeal against the decision (either with the leave of a court or other authority or without such leave), he shall forthwith cease to perform his functions as a member but, subject to paragraph (b), he shall not vacate his seat until the expiration of a period of thirty days thereafter:







Provided that the Speaker may, at the request of the member, from time to time extend that period for further periods of thirty days to enable the member to pursue an appeal against the decision, so, however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the House of Assembly.






b.
If, on the determination of any appeal, such circumstances continue to exist and no further appeal is open to the member, or if, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason, it ceases to be open to the member to appeal, he shall forthwith vacate his seat.






c.
If at any time before the member vacates his seat such circumstances as aforesaid cease to exist, his seat shall not become vacant on the expiration of the period referred to in paragraph (a) and he may resume the performance of his functions as a member.








46. 1. Any question whether







a.
any person has been validly appointed as a Senator; or






b.
any person has vacated his seat as a Senator or is required under the provisions of paragraph (a) of section 39 (3) to cease to perform his functions as a Senator,




shall be determined by the High Court, whose decision shall be final.




2. Any question whether







a.
any person has been validly elected as a member of the House of Assembly; or






b.
any person has vacated his seat as such a member or is required under the provisions of paragraph (a) of section 45(2) to cease to perform his functions as such a member,




shall be determined by such authority or authorities as may be prescribed by any law in force in Barbados.






47. 1. Whenever any person vacates his seat as a Senator for any reason other than a dissolution of Parliament, the Governor-General shall appoint a person to fill the vacancy under the same provisions of section 36 as the person whose seat has become vacant was appointed.




2. Whenever any person vacates his seat as a member of the House of Assembly for any reason other than a dissolution of Parliament, the Governor-General shall issue a writ for the election of a member to fill the vacancy returnable within ninety days from the occurrence of the vacancy.



PART 2. Powers and Procedure of Parliament






48. 1. Subject to the provisions of this Constitution, Parliament may make laws for the peace, order and good government of Barbados.




2. Without prejudice to the generality of subsection (1) and subject to the provisions of subsection (3), Parliament may by law determine the privileges, immunities and powers of the Senate and the House of Assembly and the members thereof.




3. No process issued by any court in the exercise of its civil jurisdiction shall be served or executed within the precincts of the Senate or the House of Assembly. while it is sitting, or through the President or the Speaker, the Clerk or any other officer of either House.






49. 1. Subject to the provisions of this section, Parliament may, by an Act of Parliament passed by both Houses, alter this Constitution.




2. Subject to the provisions of subsection (3), a Bill for an Act of Parliament under this section that alters any of the following provisions, that is to say







a.
this section and section 1;






b.
Chapter II;






c.
Chapter III;






d.
sections 28, 32, 35 to 39, 41, 41A to 41E, 42, 48, 60(2), 61,62,63 and 76 to 79 (other than subsection (7) of section 79);






e.
Chapter VII (other than section 83);






f.
Chapter VIII;






g.
Chapter IX;






h.
any provision of Chapter X in its application to any of the provisions specified in paragraphs (a) to (g),




shall not be passed in either House unless at the final voting thereon in the House it is supported by the votes of not less than two-thirds of all the members of the House.




3. Subsection (2) shall not apply to a Bill in so far as it alters any of the provisions specified in that subsection for the purpose of giving effect to arrangements for the federation or union of Barbados with any other part of the Commonwealth or for the establishment of some other form of constitutional association between Barbados and any other part of the Commonwealth.




4. A Bill for an Act of Parliament under this section to which subsection (2) does not apply shall not be passed in either House unless at the final voting thereon in the House it is supported by the votes of a majority of all the members of the House.




5. In this section







a.
references to this Constitution or to any particular provision thereof include references to any other law in so far as that law alters the Constitution or, as the case may be, that provision; and






b.
references to altering this Constitution or any particular provision thereof include references-









i.
to repealing it, with or without re-enactment thereof or the making of different provision in lieu thereof;






ii.
to modifying it (whether by omitting, amending or overriding any of its provisions or inserting additional provisions in it or otherwise) ; and






iii.
to suspending its operation for any period or terminating any such suspension.






6. No Act of Parliament shall be construed as altering this Constitution unless it is stated in the Act that it is an Act for that purpose.




7. Nothing in subsection (2) shall be construed as including any of the provisions of the First Schedule or the Second Schedule among the provisions specified in that subsection.






50. 1. Subject to the provisions of this Constitution, each House may regulate its own procedure and for this purpose may make Standing Orders.




2. Each House may act notwithstanding any vacancy in its membership and the presence or participation of any person not entitled to be present at or to participate in the proceedings of the House shall not invalidate those proceedings.






51. 1. The President or, in his absence, the Deputy President or, if they are both absent, a member of the Senate (not being a Minister or a Parliamentary Secretary) elected by the Senate for the sitting shall preside at any sitting of the Senate.




2. References in this section to circumstances in which the President or Deputy President is absent include references to circumstances in which the office of President or Deputy President is vacant.






52. 1. If at any time during a sitting of the Senate objection is taken by a member that there is not a quorum present and, after such interval as may be prescribed by the Standing Orders of the Senate, the person presiding ascertains that there is still not a quorum present, he shall thereupon adjourn the Senate.




2. For the purposes of this section a quorum of the Senate shall consist of eight Senators besides the person presiding.




53. Save as is otherwise provided in this Constitution, all questions proposed for decision in the Senate shall be determined by a majority of the votes of the members thereof present and voting:


Provided that the person presiding shall not vote unless on any question the votes are equally divided, in which case he shall have and exercise a casting vote.






54. 1. Subject to the provisions of this Constitution and of the Standing Orders of the Senate or the House of Assembly, as the case may be, any member of either House may introduce any Bill or propose any motion for debate in, or may present any petition to, that House, and the same shall be debated and disposed of according to the Standing Orders of that House.




2. A Bill other than a Money Bill may be introduced in either House, but a Money Bill shall not be introduced in the Senate.




3. Except on the recommendation of the Cabinet signified by a Minister, the House of Assembly shall not-







a.
proceed upon any Bill (including any amendment to a Bill) which, in the opinion of the person presiding, makes provision for imposing or increasing any tax, for imposing any charge on the Consolidated Fund or any other public fund or altering any such charge otherwise than by reducing it or for compounding or remitting any debt due to Barbados; or






b.
proceed upon any motion (including any amendment to a motion) the effect of which, in the opinion of the person presiding, is that provision shall be made for any of the purposes aforesaid.






4. The Senate shall not-







a.
proceed upon any Bill, other than a Bill sent from the House of Assembly, or any amendment to a Bill which, in the opinion of the person presiding, makes provision for imposing or increasing any tax, for imposing any charge on the Consolidated Fund or any other public fund or altering any such charge otherwise than by reducing it or for compounding or remitting any debt due to Barbados; or






b.
proceed upon any motion (including any amendment to a motion) the effect of which, in the opinion of the person presiding, is that provision shall be made for any of the purposes aforesaid.








55. 1. Subject to the provisions of this Constitution, if a Money Bill, having been passed by the House of Assembly and sent to the Senate at least one month before the end of the session, is not passed by the Senate without amendment within one month after it is sent to that House, the Bill shall, unless the House of Assembly otherwise resolves, be presented to the Governor-General for his assent notwithstanding that the Senate has not consented to the Bill.




2. There shall be endorsed on every Money Bill when it is sent to the Senate the certificate of the Speaker signed by him that it is a Money Bill; and there shall be endorsed on any Money Bill that is presented to the Governor-General for assent in pursuance of subsection (1) the certificate of the Speaker signed by him that it is a Money Bill and that the provisions of that subsection have been complied with.






56. 1. If any Bill other than a Money Bill is passed by the House of Assembly in two successive sessions (whether or not Parliament is dissolved between those sessions) and, having been sent to the Senate in each of those sessions at least one month before the end of the session, is rejected by the Senate in each of those sessions, that Bill shall, on its rejection for the second time by the Senate, unless the House of Assembly otherwise resolves, be presented to the Governor-General for assent notwithstanding that the Senate has not consented to the Bill:


Provided that the foregoing provisions of this subsection shall not have effect unless at least seven months have elapsed between the date on which the Bill is passed by the House of Assembly in the first session and the date on which it is passed by the House of Assembly in the second session.




2. For the purposes of this section a Bill that it sent to the Senate from the House of Assembly in any session shall be deemed to be the same Bill as a former Bill sent to the Senate in the preceding session if, when it is sent to the Senate, it is identical with the former Bill or contains only such alterations as are certified by the Speaker to be necessary owing to the time that has elapsed since the date of the former Bill or to represent any amendments which have been made by the Senate in the former Bill in the preceding session.




3. The House of Assembly may, if it thinks fit, on the passage through the House of a Bill that is deemed to be the same Bill as a former Bill sent to the Senate in the preceding session, suggest any amendments without inserting the amendments in the Bill, and any such amendments shall be considered by the Senate, and, if agreed to by the Senate, shall be treated as amendments made by the Senate and agreed to by the House of Assembly; but the exercise of this power by the House of Assembly shall not affect the operation of this section in the event of the rejection of the Bill in the Senate.




4. There shall be inserted in any Bill that is presented to the Governor-General for assent in pursuance of this section any amendments that are certified by the Speaker to have been made in the Bill by the Senate in the second session and agreed to by the Assembly.




5. There shall be endorsed on any Bill that is presented to the Governor-General for assent in pursuance of this section the certificate of the Speaker signed by him that the provisions of this section have been complied with.




6. The provisions of this section shall not apply to a Bill which is required by section 49 to be passed by both Houses.






57. 1. In sections 54, 55 and 56 “Money Bill” means a public Bill which, in the opinion of the Speaker, contains only provisions dealing with all or any of the following matters, namely, the imposition, repeal, remission, alteration or regulation of taxation; the imposition, for the payment of debt or other financial purposes, of charges on the Consolidated Fund or any other public funds or on monies provided by Parliament or the variation or repeal of any such charges; the grant of money to the Crown or to any authority or person, or the variation or revocation of any such grant; the appropriation, receipt, custody, investment, issue or audit of accounts of public money; the raising or guarantee of any loan or the repayment thereof, or the establishment, alteration, administration or abolition of any sinking fund provided in connection with any such loan; or subordinate matters incidental to any of the matters aforesaid; and in this subsection the expressions “taxation”, “debt”, “public fund”, “public money” and “loan” do not include any taxation imposed, debt incurred, fund or money provided or loan raised by any local authority or body for local purposes.




2. For the purposes of section 56, a Bill shall be deemed to be rejected by the Senate if-







a.
it is not passed by the Senate without amendment; or






b.
it is passed by the Senate with any amendment which is not agreed to by the House of Assembly.






3. Whenever the office of Speaker is vacant or the Speaker is for any reason unable to perform any function conferred upon him by subsection (1) or by section 55 or 56, that function may be performed by the Deputy Speaker.




4. Any certificate of the Speaker or Deputy Speaker given under section 55 or 56 shall be conclusive for all purposes and shall not be questioned in any court.






58. 1. A Bill shall not become law until the Governor-General has assented thereto in Her Majesty’s name and on Her Majesty’s behalf and has signed it in token of such assent.




2. Subject to the provisions of sections 55 and 56, a Bill shall be presented to the Governor-General for assent if, and shall not be so presented unless, it has been passed by both Houses either without amendment or with such amendments only as are agreed to by both Houses.




3. When a Bill is presented to the Governor-General for assent he shall signify that he assents or that he withholds assent.




59. No member of either House shall take part in the proceedings thereof unless he has taken the oath of allegiance in such manner as is prescribed by any law in force in Barbados.



PART 3. Summoning, Prorogation and Dissolution






60. 1. Each session of Parliament shall be held at such place and commence at such time as the Governor-General may appoint.




2. The time appointed for the commencement of any session of Parliament shall be such that a period of six months does not intervene between the end of one session and the first sitting of Parliament in the next session.






61. 1. The Governor-General, acting in accordance with the advice of the Prime Minister, may at any time by proclamation prorogue Parliament.




2. The Governor-General, acting in accordance with the advice of the Prime Minister, may at any time by proclamation dissolve Parliament :


Provided that if the office of Prime Minister is vacant and the Governor-General considers that there is no prospect of his being able within a reasonable time to appoint to that office a person who can command the confidence of a majority of the members of the House of Assembly, he shall dissolve Parliament.




3. Subject to the provisions of subsection (4), Parliament, unless sooner dissolved, shall continue for five years from the date of its first sitting after any dissolution and shall then stand dissolved.




4. At any time when Barbados is at war, Parliament may extend the period of five years specified in subsection (3) for not more than twelve months at a time:


Provided that the life of Parliament shall not be extended under this subsection for more than two years.




5. If, between a dissolution of Parliament and the next ensuing general election of members to the House of Assembly, an emergency arises of such a nature that, in the opinion of the Prime Minister, it is necessary for the two Houses or either of them to be summoned before that general election can be held, the Governor-General, acting in accordance with the advice of the Prime Minister, may summon the two Houses of the preceding Parliament, and that Parliament shall thereupon be deemed (except for the purposes of section 62) not to have been dissolved but shall be deemed (except as aforesaid) to be dissolved on the date on which the polls are held in the next ensuing general election.






62. 1. After every dissolution of Parliament the Governor-General shall issue writs for a general election of members of the House of Assembly returnable within ninety days from that dissolution.




2. As soon as may be after every general election the Governor-General shall proceed under section 36 to the appointment of Senators.



CHAPTER VI. EXECUTIVE POWERS






63. 1. The executive authority of Barbados is vested in Her Majesty.




2. Subject to the provisions of this Constitution, the executive authority of Barbados may be exercised on behalf of Her Majesty by the Governor-General either directly or through officers subordinate to him.




3. Nothing in this section shall prevent Parliament from conferring functions on persons or authorities other than the Governor-General.






64. 1. There shall be a Cabinet for Barbados which shall consist of the Prime Minister and not less than five other Ministers appointed in accordance with the provisions of section 65.




2. The Cabinet shall be the principal instrument of policy and shall be charged with the general direction and control of the government of Barbados and shall be collectively responsible therefor to Parliament.






65. 1. Whenever the Governor-General has occasion to appoint a Prime Minister he shall, acting in his discretion, appoint the member of the House of Assembly who, in his judgment, is best able to command the confidence of a majority of the members of that House.




2. The other Ministers shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister, from among the members of the two Houses.




3. Subsections (1) and (2) shall have effect in relation to any period between a dissolution of Parliament and the day on which the next election of members of the House of Assembly is held as if Parliament had not been dissolved.




4. Appointments under this section shall be made by instrument under the Public Seal.






66. 1. The office of Prime Minister shall become vacant-







a.
if he ceases to be a member of the House of Assembly for any reason other than a dissolution of Parliament;






b.
when, after an election of members of the House of Assembly following any dissolution of Parliament and before that House first meets thereafter, the Prime Minister is informed by the Governor-General, acting in his discretion, that the Governor-General is about to re-appoint him as Prime Minister or appoint another person as Prime Minister; or






c.
if the Governor-General revokes his appointment in accordance with the provisions of subsection (2).






2. If the House of Assembly by a resolution which has received the affirmative vote of a majority of all the members thereof resolves that the appointment of the Prime Minister ought to be revoked and the Prime Minister does not within three days of the passing of the resolution either resign or advise the Governor-General to dissolve Parliament, the Governor-General shall, by instrument under the Public Seal, revoke the appointment of the Prime Minister.




3. The office of a Minister, other than the office of Prime Minister, shall become vacant-







a.
upon the appointment or re-appointment of any person to the office of Prime Minister;






b.
if his appointment to his office is revoked by the Governor-General, acting in accordance with the advice of the Prime Minister, by instrument under the Public Seal;






c.
if, for any reason other than a dissolution of Parliament, he ceases to be a member of the House of which he was a member at the date of his appointment as a Minister; or






d.
if he is not a member of either House at the date of the first sitting of Parliament after a dissolution of Parliament.








67. 1. Whenever the Prime Minister is unable, by reason of his illness or absence from Barbados, to perform the functions of his office, the Governor-General may, by instrument under the Public Seal, authorise any other Minister who is a member of the House of Assembly to perform the functions conferred on the Prime Minister by this Constitution (other than the functions conferred by subsection (3) ) .




2. The Governor-General may, by instrument under the Public Seal, revoke any authority given under this section.




3. The powers conferred on the Governor-General by this section shall be exercised by him acting in his discretion if in his opinion it is impracticable to obtain the advice of the Prime Minister owing to the Prime Minister’s illness or absence, and in any other case shall be exercised by the Governor-General in accordance with the advice of the Prime Minister.






68. 1. Whenever a Minister other than the Prime Minister is unable, by reason of his illness or absence from Barbados, to perform the functions of his office, the Governor-General may, by instrument under the Public Seal, appoint a member of the Senate or the House of Assembly to be a temporary Minister and authorise him to perform the functions of that office:


Provided that this subsection shall have effect in relation to any period between a dissolution of Parliament and the day on which the next election of members of the House of Assembly is held as if Parliament had not been dissolved.




2. Subject to the provisions of section 66(3), a temporary Minister shall hold office until he is notified by the Governor-General, by instrument under the Public Seal, that the Minister on account of whose inability to perform the functions of his office he was appointed is again able to perform those functions or until that Minister vacates his office.




3. The powers conferred on the Governor-General by this section shall be exercised by him in accordance with the advice of the Prime Minister.




69. The Prime Minister and every other Minister shall, before entering upon the duties of his office, take before the Governor-General the oath of allegiance and an oath for the due execution of his office in the form set out in the First Schedule.




70. The Prime Minister shall, so far as is practicable, attend and preside at all meetings of the Cabinet and in his absence such other Minister shall preside as the Prime Minister shall appoint.




71. The Prime Minister shall keep the Governor-General fully informed concerning the general conduct of the government of Barbados and shall furnish the Governor-General with such information as the Governor-General, acting in his discretion, may request with respect to any particular matter relating to the government of Barbados.






72. 1. Subject to the provisions of this Constitution, the Governor-General, acting in accordance with the advice of the Prime Minister, may, by directions in writing, assign to the Prime Minister or any other Minister responsibility for any business of the Government, including the administration of any department of the Government:


Provided that one such other Minister (who shall be styled Attorney-General) shall be assigned the functions of principal legal adviser to the Government.




2. Nothing in this section shall empower the Governor-General to confer on any Minister authority to exercise any power or to discharge any duty that is conferred or imposed by this Constitution or any other law on the Governor-General or any person or authority other than that Minister.






73. 1. The Governor-General, acting in accordance with the advice of the Prime Minister, may, by instrument under the Public Seal, appoint from among the members of the two Houses Parliamentary Secretaries to assist Ministers in the discharge of their functions :


Provided that this subsection shall have effect in relation to any period between a dissolution of Parliament and the day on which the next election of members of the House of Assembly is held as if Parliament had not been dissolved.




2. The provisions of section 66(3) and section 69 shall apply to Parliamentary Secretaries as they apply to Ministers.






74. 1. There shall be a Leader of the Opposition, who shall be appointed by the Governor-General by instrument under the Public Seal.




2. Whenever the Governor-General has occasion to appoint a Leader of the Opposition he shall appoint the member of the House of Assembly who, in his judgment, is best able to command the support of a majority of those members who do not support the Government, or if there is no such person, the member of that House who, in his judgment, commands the support of the largest single group of such members who are prepared to support one leader:


Provided that this subsection shall have effect in relation to any period between a dissolution of Parliament and the day on which the next election of members of the House of Assembly is held as if Parliament had not been dissolved.




3. The office of Leader of the Opposition shall become vacant-







a.
if, after an election of members of the House of Assembly following any dissolution of Parliament and before that House first meets thereafter, he is informed by the Governor-General that the Governor-General is about to appoint another person as Leader of the Opposition;






b.
if he ceases to be a member of the House of Assembly for any reason other than a dissolution of Parliament; or






c.
if his appointment is revoked under the provisions of subsection (4).






4. If, in the judgment of the Governor-General, the Leader of the Opposition no longer is able to command the support of a majority of those members of the House of Assembly who do not support the Government, or, as the case may be, the support of the largest single group of such members who are prepared to support one leader, the Governor-General may revoke the appointment of the Leader of the Opposition.




5. In the exercise of his functions under this section the Governor-General shall act in his discretion:


Provided that, except during any period such as is mentioned in subsection (3) (a), if the Governor-General considers that it is doubtful whether a person commands such support as is mentioned in subsection (2) he shall, in determining the question, act in accordance with the advice of the Speaker.




75. During any period in which there is a vacancy in the office of Leader of the Opposition by reason of the fact that no person is both qualified in accordance with this Constitution for, and willing to accept, appointment to that office, the Governor-General shall-







a.
act in his discretion in the exercise of any function in respect of which it is provided in this Constitution that the Governor-General shall act in accordance with the advice of the Leader of the Opposition; and






b.
act on the recommendation of the Prime Minister in the exercise of any function in respect of which it is provided in this Constitution that the Governor-General shall act on the recommendation of the Prime Minister after consultation with the Leader of the Opposition.








76. 1. There shall be a Privy Council for Barbados which shall consist of such persons as the Governor-General, after consultation with the Prime Minister, may appoint by instrument under the Public Seal.




2. The Privy Council shall have such powers and duties as may be conferred or imposed upon it by this Constitution or any other law.




3. The office of a member of the Privy Council appointed under this section shall become vacant







a.
at the expiration of fifteen years from the date of his appointment or such shorter period as may be specified in the instrument by which he was appointed;






b.
when he attains the age of seventy-five; or






c.
if his appointment is revoked by the Governor-General, acting after consultation with the Prime Minister, by instrument under the Public Seal.








77. 1. The Privy Council shall not be summoned except by the authority of the Governor-General acting in his discretion.




2. The Governor-General shall, so far as is practicable, attend and preside at all meetings of the Privy Council.




3. Subject to the provisions of this Constitution, the Privy Council may regulate its own procedure.




4. The question whether the Privy Council has validly performed any function vested in it by this Constitution shall not be inquired into any court.






78. 1. The Governor-General may, in Her Majesty's name and on Her Majesty's behalf—







a.
grant to any person convicted of any offence against the law of Barbados a pardon, either free or subject to lawful conditions;






b.
grant to any person a respite, either indefinite or for a specified period, from the execution of any punishment imposed on that person for such an offence;






c.
substitute a less severe form of punishment for that imposed on any person for such an offence; or






d.
remit the whole or part of any punishment imposed on any person for such an offence or any penalty or forfeiture otherwise due to the Crown on account of such an offence.






2. The Governor-General shall, in the exercise of the powers conferred on him by subsection (1) or of any power conferred on him by any other law to remit any penalty or forfeiture due to any person other than the Crown, act in accordance with the advice of the Privy Council.




3. Where any person has been sentenced to death for an offence against the law of Barbados, the Governor-General shall cause a written report of the case from the trial judge, together with such other information derived from the record of the case or elsewhere as the Governor-General may require, to be forwarded to the Privy Council so that the Privy Council may advise him on the exercise of the powers conferred on him by subsection (1) in relation to that person.




4. The power of requiring information conferred upon the Governor-General by subsection (3) shall be exercised by him on the recommendation of the Privy Council or, in any case in which in his judgment the matter is too urgent to admit of such recommendation being obtained by the time within which it may be necessary for him to act, in his discretion.




5. A person has a right to submit directly or through a legal or other representative written representation in relation to the exercise by the Governor-General or the Privy Council of any of their respective functions under this section, but is not entitled to an oral hearing.




6. The Governor-General, acting in accordance with the advice of the Privy Council, may by instrument under the Public Seal direct that there shall be time-limits within which persons referred to in subsection (1) may appeal to, or consult, any person or body of persons (other than Her Majesty in Council) outside Barbados in relation to the offence in question; and, where a time-limit that applies in the case of a person by reason of such a direction has expired, the Governor-General and the Privy Council may exercise their respective functions under this section in relation to that person, notwithstanding that such an appeal or consultation as aforesaid relating to that person has not been concluded.




7. Nothing contained in subsection (6) shall be construed as being inconsistent with the right referred to in paragraph (c) of section 11.






79. 1. There shall be a Director of Public Prosecutions whose office shall be a public office.




2. The Director of Public Prosecutions shall, subject to section 79A, have power in any case in which he considers it desirable so to do—







a.
to institute and undertake criminal proceedings against any person before any court other than a court-martial in respect of any offence against the law of Barbados;






b.
to take over and continue any such criminal proceedings that may have been instituted by any other person or authority; and






c.
to discontinue at any stage before judgment is delivered any such criminal proceedings instituted or undertaken by himself or any other person or authority.






3. The powers of the Director of Public Prosecutions under subsection (2) may be exercised by him in person or through other persons acting under and in accordance with his general or special instructions.




4. Subject to section 79A, the powers conferred upon the Director of Public Prosecutions by paragraphs (b) and (c) of subsection (2) shall be vested in him to the exclusion of any other person or authority:


Provided that, where any other person or authority has instituted criminal proceedings, nothing in this subsection shall prevent the withdrawal of those proceedings by or at the instance of that person or authority and with the leave of the court.




5. Subject to section 79A, in the exercise of the powers conferred upon him by this section the Director of Public Prosecutions shall not be subject to the direction or control of any other person or authority.




6. For the purposes of this section, any appeal from any determination in any criminal proceedings before any court, or any case stated or question of law reserved for the purposes of any such proceedings, to any other court or to the Caribbean Court of Justice shall be deemed to be part of those proceedings.




7. The Director of Public Prosecutions shall not enter upon the duties of his office until he has taken and subscribed the oath of allegiance and an oath for the due execution of his office in the form set out in the First Schedule.






79A. 1. The Attorney-General may, in the case of any offence to which this section applies, give general or special directions to the Director of Public Prosecutions as to the exercise of the powers conferred upon the Director of Public Prosecutions by section 79, and the Director of Public Prosecutions shall act in accordance with those directions.




2. This section applies to –







a.
offences under the laws of Barbados relating to –









i.
piracy,






ii.
trading or otherwise dealing in slaves,






iii.
foreign enlistment,






iv.
publications calculated to interfere with the peaceful relations of Barbados with foreign states,






v.
high treason, treason, misprision of treason or treachery,






vi.
sedition or seditious meetings,






vii.
official secrets,






viii.
mutiny or incitement to mutiny,






ix.
unlawful oaths; and






b.
any offence under an enactment relating to any right or obligation of Barbados under international law.





CHAPTER VII. THE JUDICATURE



PART 1. The Caribbean Court of Justice, the Supreme Court and the Magistrate’s Courts




79B. For the purposes of this Chapter,







•
"Agreement" means the Agreement establishing the Caribbean Court of Justice, to which Barbados is a party, and which was signed at Bridgetown, Barbados on 14th February, 2002;






•
"Court" means the Caribbean Court of Justice;






•
"Regional Judicial and Legal Services Commission" or “Commission” means the Commission established by Article V of the Agreement;






•
"Treaty" means the Revised Treaty of Chaguaramas establishing the Caribbean Community, including the CARICOM Single Market and Economy,









a.
which was signed in the Bahamas on 5th July, 2001; and






b.
to which Barbados is a party.






79C. There is established a Judicature consisting of







a.
the Caribbean Court of Justice established by the Agreement; and






b.
the Supreme Court and Magistrate’s Courts,




which shall exercise jurisdiction under this Constitution or any other law.






79D. 1. The Caribbean Court of Justice







a.
shall have exclusive and compulsory jurisdiction in









i.
disputes between Contracting Parties to the Agreement;






ii.
disputes between any Contracting Parties to the Agreement and the Community;






iii.
referrals from national courts or tribunals of Contracting Parties to the Agreement;






iv.
applications by persons in accordance with the Caribbean Court of Justice Act,







concerning the interpretation and application of the Treaty;






b.
shall have exclusive jurisdiction









i.
to deliver advisory opinions concerning the interpretation and application of the Treaty upon the request of Contracting Parties or the Community;






ii.
where there is a dispute as to whether the Court has jurisdiction in a matter, to decide whether the Court has such jurisdiction; and






c.
shall be the final Court of Appeal from any decision given by the Court of Appeal.






2. Where a court or tribunal is seised of an issue whose resolution involves a question concerning the interpretation or application of the Treaty, the court or tribunal shall, if it considers that a decision on the question is necessary to enable it to deliver judgment, before delivering judgment, refer the question to the Court for determination.




3. The Court shall be a superior court of record and, save as otherwise provided by Parliament, shall have all the powers of such a court.




4. A decision of the Court concerning Barbados shall be enforced in Barbados in like manner as if it were a decision of the High Court.






79E. 1. The Judges of the Court shall be the President and not more than 9 other Judges, of whom at least 3 shall possess expertise in international law, including international trade law.




2. The determination of any matter before the Court shall be determined by a majority of the Judges hearing the case.




3. The Court may sit in such divisions as the President directs, and a Judge may sit in every division.






79F. 1. The President of the Court shall be appointed by the qualified majority vote of three-quarters of the Contracting Parties to the Agreement on the recommendation of the Commission.




2. A Judge of the Court other than the President shall be appointed by the majority vote of all the members of the Regional Judicial and Legal Services Commission.




3. The qualification for appointment of the President and a Judge shall be as prescribed by law.




4. A Judge of the Court shall not enter upon the duties of his office until he has taken and subscribed the judicial oath in the form set out in the First Schedule.






79G. 1. The President of the Court shall hold office for







a.
a term of 7 years; or






b.
until he attains the age of 72 years or sooner resigns or retires,




whichever is the earlier.




2. A Judge of the Court shall hold office until he attains the age of 72 years or sooner resigns or retires.




3. Notwithstanding that







a.
he has attained the age at which he is required by the provisions of this section to vacate his office; or






b.
he has retired or resigned before reaching such age,




the President or other Judge of the Court may sit as a Judge for the purpose of delivering judgment or doing any other thing in relation to proceedings which were commenced before him before he attained that age or, as the case may be, retired or resigned.




79H. A Judge may be removed from office only for inability to perform the functions of his office, whether arising from illness or any other cause or for misbehaviour, and shall not be so removed except in accordance with such provisions as are prescribed by law.




79I. The resignation or retirement of a Judge shall be in accordance with provision prescribed by law.






80. 1. The Supreme Court shall consist of the Court of Appeal and the High Court, and shall have such jurisdiction, powers and authority as may be conferred upon those courts respectively by this Constitution or any other law.




2. The Judges of the Supreme Court shall be the Chief Justice and such number of Justices of Appeal and Judges of the High Court as may be prescribed by Parliament.




3. No office of Judge shall be abolished while there is a substantive holder thereof.




4. The Supreme Court shall be a superior court of record and, save as otherwise provided by Parliament, shall have all the powers of such a court.






81. 1. The Chief Justice and other Judges of the Supreme Court shall be appointed by the Governor-General, by instrument under the Public Seal, on the recommendation of the Prime Minister after consultation with the Leader of the Opposition.




2. The qualifications for appointment as a Judge shall be such as may be prescribed by any law for the time being in force:


Provided that a person who has been appointed as a Judge may continue in office notwithstanding any subsequent variations in the qualifications so prescribed.






82. 1. If the office of Chief Justice is vacant or if the holder thereof is performing the functions of the office of Governor-General or is for any other reason unable to perform the functions of his office, then, until a person has been appointed to that office and assumed its functions or, as the case may be, until the holder thereof has resumed those functions, they shall be performed by such other person, qualified under section 81(2) for appointment as a Judge, as the Governor-General, acting on the recommendation of the Prime Minister, may appoint to act as Chief Justice by instrument under the Public Seal.




2. If the office of a Justice of Appeal or Judge of the High Court is vacant, or if any such Judge is appointed to act as Chief Justice or is for any reason unable to perform the functions of his office, or if the Chief Justice advises the Governor-General that the state of business of the Supreme Court so requires, the Governor-General, acting in accordance with the advice of the Prime Minister, may, by instrument under the Public Seal, appoint a person qualified under section 81(2) for appointment as a Judge to act as a Judge; and any person so appointed shall continue to act until his appointment is revoked by the Governor-General, acting in accordance with the advice of the Prime Minister.




3. A person may be appointed under the provisions of this section to act as Chief Justice or other Judge notwithstanding that he has attained the age at which that office is required by section 84(1) to be vacated by the holder thereof.




4. Any person so appointed may, notwithstanding that the period of his appointment has expired or his appointment has been revoked, sit as a Judge for the purpose of delivering judgment or doing any other thing in relation to proceedings which were commenced before him while he was acting as such.




83. A Judge shall not enter upon the duties of his office until he has taken and subscribed the oath of allegiance and the judicial oath in the form set out in the First Schedule.






84. 1. Subject to the following provisions of this section, a person holding the office of a Judge shall vacate office when he attains,







a.
in the case of a Judge of the High Court other than the Chief Justice, the age of sixty-five years; and






b.
in the case of the Chief Justice and a Justice of Appeal, the age of seventy years.






1A. Notwithstanding subsection (1), the Governor-General, acting on the recommendation of the Prime Minister, may permit







a.
a Judge of the High Court, other than the Chief Justice, who has attained the age of sixty-five years, or






b.
the Chief Justice or a Justice of Appeal who has attained the age of seventy years,




to continue in office until he has attained, in the case of a Judge of the High Court such later age, not exceeding sixty-seven years and, in the case of any other Judge, such later age, not exceeding seventy-two years, as may have been agreed between the Governor-General and the Judge of the High Court or other Judge.




2. Notwithstanding that he







a.
has attained the age at which he is required by the provisions of this section to vacate his office; or






b.
has retired or resigned before reaching such age,




a person may sit as a Judge for the purpose of delivering judgment or doing any other thing in relation to proceedings which were commenced before him before he attained that age or, as the case may be, retired or resigned.




3. A Judge may be removed from office only for inability to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour, and shall not be so removed except in accordance with the provisions of subsection (4).




4. A Judge shall be removed from office by the Governor-General, by instrument under the Public Seal, if the question of the removal of that Judge from office has, at the request of the Governor-General made in pursuance of subsection (5), been referred by him to the Caribbean Court of Justice and the Court has advised the Governor-General that the Judge ought to be removed from office for inability as aforesaid or for misbehaviour.




5. If the Prime Minister (in the case of the Chief Justice) or the Chief Justice after consultation with the Prime Minister (in the case of any other Judge) advises the Governor-General that the question of removing a Judge from office for inability as aforesaid or for misbehaviour ought to be investigated, then







a.
the Governor-General shall appoint a tribunal, which shall consist of a Chairman and not less than two other members, selected by the Governor-General in accordance with the advice of the Prime Minister (in the case of the Chief Justice) or of the Chief Justice (in the case of any other Judge) from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court;






b.
that tribunal shall enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether he should request that the question of the removal of that Judge should be referred by the Governor-General to the Caribbean Court of Justice; and






c.
if the tribunal so advises, the Governor-General shall request that the question should be referred accordingly.






6. The provisions of the Second Schedule shall apply in relation to tribunals appointed under subsection (5).




7. If the question of removing a Judge from office has been referred to a tribunal appointed under subsection (5), the Governor-General, acting in accordance with the advice of the Prime Minister (in case of the Chief Justice) or of the Chief Justice after the Chief Justice has consulted with the Prime Minister (in the case of any other Judge), may suspend the Judge from performing the functions of his office.




8. Any such suspension may at any time be revoked by the Governor-General, acting in accordance with the advice of the Prime Minister or the Chief Justice (as the case may be), and shall in any case cease to have effect







a.
if the tribunal advises the Governor-General that he should not request that the question of the removal of the Judge from office should be referred by the Governor-General to the Caribbean Court of Justice; or






b.
the Caribbean Court of Justice advises the Governor-General that the Judge ought not to be removed from office.






9. The provisions of this section shall be without prejudice to the provisions of section 82(2).



PART 2. Appeals






85. 1. Subject to the provisions of subsection (2), the Court of Appeal established by Part 1 of this Chapter shall be constituted by not less than three Judges sitting together.




2. A Judge shall not sit as a Judge of the Court of Appeal on the hearing of an appeal







a.
from any decision given by himself or any decision given by any court of which he was sitting as a member; or






b.
against a conviction or sentence if he was the Judge by or before whom the appellant was convicted.








86. 1. Notwithstanding anything contained in Part 1 of this Chapter, Parliament may make provision –







a.
for implementing arrangements made between the Government of Barbados and the Government or Governments of any other part or parts of the Commonwealth relating to the establishment of a court of appeal to be shared by Barbados with that part or those parts of the Commonwealth, and for the hearing and determination by such a court of appeals from decisions of any court in Barbados; or






b.
for the hearing and determination of appeals from decisions of any court in Barbados by a court established for any other part of the Commonwealth.






2. A law enacted in pursuance of subsection (1) may provide that the jurisdiction conferred on any such court as is referred to in that subsection shall be to the exclusion, in whole or in part, of the jurisdiction of the Court of Appeal established by Part 1 of this Chapter; and during any period when jurisdiction is so conferred to the exclusion of the whole jurisdiction of the said Court of Appeal, Parliament may suspend the provisions of the said Part 1 establishing that Court.




3. In subsection (1), the expression “any court in Barbados” includes the Court of Appeal established by Part 1 of this Chapter.






87. 1. An appeal to the Court of Appeal shall lie as of right from final decisions of the High Court given in exercise of the jurisdiction conferred on the High Court by section 24 (which relates to the enforcement of fundamental rights and freedoms).




2. An appeal shall lie as of right to the Caribbean Court of Justice from any decision given by the Court of Appeal in any such case.




3. In this section “the Court of Appeal” means such court as may be vested with jurisdiction to hear appeals from any court in Barbados in pursuance of section 86 or, if there is no such court, the Court of Appeal established by Part 1 of this Chapter.






88. 1. Parliament may provide for an appeal to lie from –







a.
decisions of the Court of Appeal established by Part 1 of this Chapter; or






b.
decisions of any other court in exercise of jurisdiction conferred by a law enacted in pursuance of section 86(1),




to the Caribbean Court of Justice, either as of right or with the leave of the said Court of Appeal or other court, as the case may be, in such cases other than those referred to in section 87(2) as may be prescribed by Parliament.




2. Nothing in this Constitution shall affect any right of the Caribbean Court of Justice to grant special leave to appeal from decisions such as are referred to in subsection (1).




3. A decision of the Caribbean Court of Justice is final and shall not be the subject of any appeal or enquiry in any tribunal or other court.



CHAPTER VIII. THE PUBLIC SERVICE



PART 1. The Services Commissions






89. 1. There shall be a Judicial and Legal Service Commission for Barbados, which shall consist of the following persons–







a.
the Chief Justice, who shall be Chairman;






b.
the Chairman of the Public Service Commission or some other member of the Public Service Commission nominated by the Chairman to represent him at any meeting of the Judicial and Legal Service Commission;






c.
three other members (hereinafter called “the appointed members”) appointed in accordance with the provisions of subsection (2).






2. The appointed members shall be appointed by the Governor-General, by instrument under the Public Seal, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition, from among persons who are, or have been, judges of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court:


Provided that if, whenever an occasion arises for the appointment of an appointed member, the Governor-General, acting as aforesaid, is satisfied that there is no suitable person who is or has been such a judge available and willing to be appointed, he may appoint a person who has been entitled to practise in Barbados as an attorney-at-law for not less than ten years but is not in active practice as an attorney-at-law.




3. No person shall be qualified to be appointed as a member of the Judicial and Legal Service Commission if he is a member of either House or a public officer.




4. Subject to the provisions of subsection (5), the office of an appointed member shall become vacant–







a.
at the expiration of three years from the date of his appointment or at such earlier time as may be specified in the instrument by which he was appointed;






b.
if he becomes a member of either House or a public officer or is appointed to the office of Chief Justice or Chairman of the Public Service Commission.






5. The provisions of section 105 (which relate to removal from office) shall apply to the office of an appointed member, and the prescribed authority for the purposes of subsection (4) of that section shall be the Prime Minister and for the purposes of subsection (6) of that section shall be the Chief Justice.




6. If the office of an appointed member is vacant or the holder thereof is for any reason unable to perform the functions of his office, the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition, may, by instrument under the Public Seal, appoint a person who is qualified for appointment as an appointed member to act in the office of that member; and any person so appointed shall, subject to the provisions of subsection (4) (b), continue so to act until a person has been appointed to the office in which he is acting and has assumed the functions thereof or, as the case may be, the holder thereof resumes those functions or until his appointment so to act is revoked by the Governor-General, acting as aforesaid.




7. An appointed member shall not, within a period of one year commencing with the date on which he last held or acted r in the office of appointed member, be eligible for appointment to any office power to make appointments to which is vested by this Constitution in the Governor-General acting on the recommendation or in accordance with the advice of the Judicial and Legal Service Commission.






90. 1. There shall be a Public Service Commission for Barbados which shall consist of a Chairman and not less than three nor more than five other members, who shall be appointed by the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition, by instrument under the Public Seal.




2. No person shall be qualified to be appointed as a member of the Public Service Commission if he is a member of either House or a public officer.




3. Subject to the provisions of subsection (4), the office of a member of the Public Service Commission shall become vacant-







a.
at the expiration of three years from the date of his appointment or such earlier time as may be specified in the instrument by which he was appointed ;






b.
if he becomes a member of either House or a public officer.






4. The provisions of section 105 (which relate to removal from office) shall apply to the office of a member of the Public Service Commission, and for the purposes of subsections (4) and (6) of that section the prescribed authority shall be the Prime Minister except that, in relation to a member who does not hold, or is not for the time being acting in, the office of Chairman of the Commission, the prescribed authority for the purposes of the said subsection (6) shall be the holder of the office of Chairman.




5. If the office of Chairman of the Public Service Commission is vacant or the holder thereof is for any reason unable to perform the functions of his office, then, until a person has been appointed to and has assumed the functions of that office or until the person holding that office has resumed those functions, as the case may be, they shall be performed by such one of the other members of the Commission as may for the time being be designated in that behalf by the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition.




6. If the office of a member of the Public Service Commission other than the Chairman is vacant or the holder thereof is for any reason unable to perform the functions of his office, the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition, may appoint a person who is qualified for appointment as a member of the Commission to act in the office of that member; and any person so appointed shall, subject to the provisions of subsection (3) (b), continue so to act until a person has been appointed to the office in which he is acting and has assumed the functions thereof or, as the case may be, the holder thereof resumes those functions or until his appointment so to act is revoked by the Governor-General acting as aforesaid.




7. A member of the Public Service Commission shall not, within a period of one year commencing with the date on which he last held or acted in that office, be eligible for appointment to any office power to make appointments to which is vested by this Constitution in the Governor-General acting on the recommendation or in accordance with the advice of the Public Service Commission.






91. 1. There shall be a Police Service Commission for Barbados which shall consist of a Chairman and not less than two nor more than four other members, who shall be appointed i by the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition, by instrument under the Public Seal.




2. No person shall be qualified to be appointed as a member of the Police Service Commission if he is a member of either House or a public officer.




3. Subject to the provisions of subsection (4), the office of a member of the Police Service Commission shall become vacant-







a.
at the expiration of three years from the date of his appointment or at such earlier time as may be specified in the instrument by which he was appointed;






b.
if he becomes a member of either House or a public officer.






4. The provisions of section 105 (which relate to removal from office) shall apply to the office of a member of the Police Service Commission, and for the purposes of subsections (4) and (6) of that section the prescribed authority shall be the Prime Minister except that, in relation to a member who does not hold, or is not for the time being acting in, the office of Chairman of the Commission, the prescribed authority for the purposes of the said subsection (6) shall be the holder of the office of Chairman.




5. If the office of Chairman of the Police Service Commission is vacant or the holder thereof is for any reason unable to perform the functions of his office, then, until a person has been appointed to and has assumed the functions of that office or until the person holding that office has resumed those functions, as the case may be, they shall be performed by such one of the other members of the Commission as may for the time being be designated in that behalf by the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition.




6. If the office of a member of the Police Service Commission other than the Chairman is vacant or the holder thereof is for any reason unable to perform the functions thereof, the Governor-General, acting on the recommendation of the Prime Minister after consultation with the Leader of the Opposition, may appoint a person who is qualified for appointment as a member of the Commission to act in the office of that member; and any person so appointed shall, subject to the provisions of subsection (3) (b), continue so to act until a person has been appointed to the office in which he is acting and has assumed the functions thereof or, as the case may be, the holder thereof resumes those functions or until his appointment so to act is revoked by the Governor-General, acting as aforesaid.




7. A member of the Police Service Commission shall not, within a period of one year commencing with the date on which he last held or acted in that office, be eligible for appointment to any office power to make appointments to which is vested by this Constitution in the Governor-General acting on the recommendation or in accordance with the advice of the Police Service Commission.






92. 1. In relation to any Commission established by this Chapter, the Governor-General, acting in accordance with the advice of the Commission, may by regulation or otherwise regulate its procedure and, subject to the consent of the Prime Minister, confer powers and impose duties on any public officer or any authority of the Government for the purpose of the discharge of the functions of the Commission.




2. At any meeting of any Commission established by this Chapter a quorum shall be constituted if three members are present; and, if a quorum is present, the Commission shall not be disqualified for the transaction of business by reason of any vacancy among its members or the absence of any member and any proceedings of the Commission shall be valid notwithstanding that some person who was not entitled so to do took part therein.




3. Any question proposed for decision at any meeting of any Commission established by this Chapter shall be determined by a majority of the votes of the members thereof present and voting, and if on any such question the votes are equally divided the member presiding shall have and exercise a casting vote.



PART 2. Appointment, removal and discipline of public officers






93. 1. Subject to the provisions of this Constitution, power to make appointments to the offices to which this section applies and to remove and to exercise disciplinary control over persons holding or acting in such offices is hereby vested in the Governor-General, acting in accordance with the advice of the Judicial and Legal Service Commission.




2. This section applies to such public offices (other than the office of the Director of Public Prosecutions) for appointment to which persons are required to possess legal qualifications as may be prescribed by Parliament.






94. 1. Subject to the provisions of this Constitution, power to make appointments to public offices and to remove and to exercise disciplinary control over persons holding or acting in such offices is hereby vested in the Governor-General, acting in accordance with the advice of the Public Service Commission.




2. Before the Public Service Commission advises the appointment to any public office of any person holding or acting in any office power to make appointments to which is vested by this Constitution in the Governor-General, acting in accordance with the advice of the Judicial and Legal Service Commission or the Police Service Commission, it shall consult the Judicial and Legal Service Commission or the Police Service Commission, as the case may be.




3. The provisions of this section shall not apply in relation to-







a.
the office of any member of the Governor-General’s personal staff;






b.
any office to which section 93 applies;






c.
any office in the Police Force;






d.
any office to which section 100 applies;






e.
so far as they relate to power to make appointments on transfer, any office to which section 1OOA applies;






f.
the office of the Director of Public Prosecutions; and






g.
the office of the Auditor-General.








95. 1. The Governor-General, acting in accordance with the advice of the Public Service Commission, may by instrument under the Public Seal direct that, to such extent and subject to such conditions as may be specified in that instrument, the powers, other than the power to remove from office, vested in him by section 94 (1), shall (without prejudice to the exercise of such powers by the Governor-General under that section) be exercisable by such one or more members of the Public Service Commission or by such public officer as may be so specified.




2. In any case where an appointment is to be made by virtue of an instrument made under this section and the person to be appointed holds or is acting in any office power to make appointments to which is vested in the Governor-General, acting in accordance with the advice of the Judicial and Legal Service Commission or the Police Service Commission, the person empowered by the said instrument to make the appointment shall consult the Judicial and Legal Service Commission or the Police Service Commission, as the case may be, before making the appointment.




3. Where the power to exercise disciplinary control over any officer has been exercised by virtue of an instrument made under this section, the officer in respect of whom it was so exercised may apply for the case to be referred to the Governor-General, and there upon the disciplinary action taken shall cease to have effect except in so far as it may have included the suspension of the officer from performing the functions of his office and the case shall be referred to the Governor-General accordingly; and, subject to the provisions of section 98, the Governor-General shall then take such action in respect of the officer as the Public Service Commission may advise.






96. 1. Subject to the provisions of this Constitution, power to make appointments to offices in the Police Force and to remove and to exercise disciplinary control over persons holding or acting in such offices, is hereby vested in the Governor-General, acting in accordance with the advice of the Police Service Commission.




2. Before the Police Service Commission advises the appointment to any office in the Police Force of any person holding or acting in any office power to make appointments to which is vested by this Constitution in the Governor-General, acting in accordance with the advice of the Judicial and Legal Service Commission or the Public Service Commission, it shall consult the Judicial and Legal Service Commission or the Public Service Commission, as the case may be.




3. Parliament may make provision with respect to offences against Police Force discipline and the punishment that may be imposed for any such offence, and any power to exercise disciplinary control (including any power to remove a person from office) over members of the Police Force conferred by or under the provisions of this Chapter shall be exercised in accordance with any such provision.






97. 1. The Governor-General, acting in accordance with the advice of the Police Service Commission, may by instrument under the Public Seal direct that, to such extent and subject to such conditions as may be specified in that instrument, the powers, other than the power to remove from office, vested in him by section 96(1) in relation to offices in the Police Force below the rank of Inspector shall (without prejudice to the exercise of such powers by the Governor-General under that section) be exercisable by such one or more members of the Police Service Commission or by such officers in the Police Force not below the rank of Superintendent as may be so specified.




2. In any case where an appointment is to be made by virtue of an instrument made under this section and the person to be appointed holds or is acting in any office power to make appointments to which is vested in the Governor-General, acting in accordance with the advice of the Judicial and Legal Service Commission or the Public Service Commission, the person empowered by the said instrument to make the appointment shall consult the Judicial and Legal Service Commission or the Public Service Commission, as the case may be, before making the appointment.




3. Where the power to exercise disciplinary control over any member of the Police Force has been exercised by virtue of an instrument made under this section, the member of the Police Force in respect of whom it was so exercised may apply for the case to be referred to the Governor-General, and thereupon the disciplinary action taken shall cease to have effect except in so far as it may have included the suspension of the member from performing the functions of his office and the case shall be referred to the Governor-General accordingly; and, subject to the provisions of section 98, the Governor-General shall then take such action in respect of that member of the Police Force as the Police Service Commission may advise.






98. 1. Before the Governor-General acts in accordance with the advice of any Commission established by this Chapter that any public officer shall be removed from office or that any penalty should be imposed on him by way of disciplinary control, he shall inform the officer of that advice, and if the officer then applies for the case to be referred to the Privy Council, the Governor-General shall not act in accordance with that advice but shall refer the case to the Privy Council accordingly:


Provided that the Governor-General, acting in accordance with the advice of the Commission, may nevertheless suspend that officer from performing the functions of his office pending the determination of the reference to the Privy Council.




2. When a reference is made to the Privy Council under the provisions of subsection (1), the Privy Council shall consider the case and shall advise the Governor-General what action should be taken in respect of the officer, and the Governor-General shall then act in accordance with such advice.






98A. 1. There shall be a Public Service Appeal Board (hereinafter called “the Appeal Board”) comprising a Chairman, who shall be a Judge or former Judge, and 2 other members appointed by the Governor-General after consultation with the Prime Minister and the Leader of the Opposition, to hear and determine appeals from any decisions of







a.
a Service Commission with respect to discipline of public officers other than that of dismissal; or






b.
any person to whom powers of a Service Commission have been delegated with respect to discipline.






2. One member of the Appeal Board shall be a retired public officer.




3. Sections 89(2), 89(3), 89(4), 89(5), 89(6) and 92(1) (which relate to qualifications for appointment, eligibility for public office, the term and tenure of members of Service Commissions and the procedure of Service Commissions) shall apply to members of the Appeal Board as they apply to members of a Service Commission.




4. Before entering upon the duties of his office, a member of the Appeal Board shall take and subscribe the oath of office before the Governor-General or a person appointed by the Governor-General for the purpose.




5. Notwithstanding subsection (1), nothing in this section shall be regarded as affecting the right of a public officer to have his case referred to the Privy Council in accordance with section 98.




6. Where a public officer has had his case determined by the Privy Council under section 98, no further proceedings in the matter may be brought before the Appeal Board.




7. The provisions of section 92(3) shall apply to the Appeal Board.




8. The Appeal Board, in exercise of its functions under the Constitution, shall not be subject to the direction and control of any other person or authority.




9. The Appeal Board may by regulations make provision for regulating







a.
its own procedure; and






b.
the procedure in respect of appeals under this Constitution.






10. The Appeal Board may, where it considers it necessary that further evidence be adduced,







a.
order such evidence to be adduced either before the Appeal Board or by affidavit; or






b.
refer the matter back to the relevant Service Commission to take such evidence and









i.
to adjudicate upon the matter afresh; or






ii.
to report for the information of the Appeal Board specific findings of fact.






11. Where a matter is referred to a Service Commission under paragraph (b) of subsection (10), the matter, so far as may be practicable or necessary, shall be dealt with as if it were being heard at first instance.




12. Upon the conclusion of the hearing of an appeal under this section, the Appeal Board may







a.
affirm, modify or amend the decision appealed against;






b.
set aside the decision; or






c.
substitute any other decision which the Service Commission could have made.






13. Every decision of the Appeal Board shall require the concurrence of the majority of its members.




14. The Appeal Board may by regulation or otherwise confer powers and impose duties on any public officer or any authority of the Government for the purpose of the exercise of the functions of the Appeal Board.






99. 1. Notwithstanding anything contained in the preceding provisions of this Chapter–







a.
except as provided in paragraph (b), power to make appointments to the offices to which this section applies is hereby vested in the Governor-General, acting on the recommendation of the appropriate Service Commission made after that Commission has consulted the Prime Minister; and






b.
power to make appointments to the office of a permanent secretary on transfer from another such office carrying the same salary is hereby vested in the Governor-General, acting on the recommendation of the Prime Minister.






2. This section applies to the offices of Solicitor-General, Director, Finance and Planning, Secretary to the Cabinet, Permanent Secretary, Commissioner of Police, Chief Establishments Officer, Chief Personnel Officer, Chief Training Officer, chief or deputy chief professional or technical adviser or officer in a Ministry of the Government (by whatever name called), and head or deputy head of a department of the Government.




3. In this section "appropriate Service Commission" means-







a.
in relation to offices in the Police Force, the Police Service Commission;






b.
in relation to any office to which section 93 applies as respects power to remove and exercise disciplinary control over any person holding or acting in that office, the Judicial and Legal Service Commission; and






c.
in relation to any other office to which this section applies, the Public Service Commission.








100. 1. Power to make appointments to the offices to which this section applies and to remove persons holding or acting in such offices shall vest in the Governor-General, acting in accordance with the advice of the Prime Minister.




2. Before tendering advice for the purposes of this section in relation to any person who holds any public office other than an office to which this section applies, the Prime Minister shall consult the appropriate Service Commission.




3. This section applies to the office of Ambassador, High Commissioner or other principal representative of Barbados in any other country or accredited to any international organisation.




4. In this section "appropriate Service Commission" means-







a.
in relation to a person who holds an office in the Police Force, the Police Service Commission;






b.
in relation to a person who holds an office to which section 93 applies as respects power to remove and exercise disciplinary control over any person holding or acting in that office, the Judicial and Legal Service Commission ; and






c.
in relation to any other person, the Public Service Commission.








100A. 1. The power to make appointments on transfer to the offices to which this section applies shall vest in the Prime Minister.




2. The offices to which this section applies are-







a.
offices (other than those to which section 100 applies) the holders of which are required to reside outside Barbados for the proper discharge of their functions; and






b.
such offices in the Ministry responsible for the External Affairs of Barbados as may be designated by the Prime Minister.








101. 1. The Director of Public Prosecutions (in this section referred to as “the Director”) shall be appointed by the Governor-General, acting on the recommendation of the Judicial and Legal Service Commission, by instrument under the Public Seal.




2. A person shall not be qualified to hold or to act in the office of Director unless he is qualified for appointment as a Judge.




3. If the office of the Director is vacant or if the holder thereof is for any reason unable to perform the functions thereof, the Governor-General, acting on the recommendation of the Judicial and Legal Service Commission, may appoint a person to act in the office of the Director; and any person so appointed shall, subject to the provisions of subsection (4), continue so to act until a person has been appointed to the office of the Director and has assumed the functions of that office or, as the case may be, the holder thereof has resumed those functions or until his appointment so to act is revoked by the Governor-General, acting as aforesaid.




4. Subject to the provisions of subsection (5), the Director shall vacate office when he attains the age of sixty-two years:


Provided that the Governor-General, acting on the recommendation of the Judicial and Legal Service Commission, may permit a Director who has attained the age of sixty-two years to continue in office until he has attained such later age, not exceeding sixty-five years, as may have been agreed between the Governor-General and the Director. t




5. The provisions of section 105 (which relate to removal from office) shall apply to the office of the Director, and the prescribed authority for the purposes of subsections (4) and (6) of that section shall be the Judicial and Legal Service Commission.






102. 1. The Auditor-General shall be appointed by the Governor-General, by instrument under the Public Seal, acting on the recommendation of the Public Service Commission made after the Commission has consulted the Prime Minister.




2. If the office of Auditor-General is vacant or the holder thereof is for any reason unable to perform the functions thereof, the Governor-General, acting on the recommendation of the Public Service Commission made after the Commission has consulted the Prime Minister, may appoint a person to act in the office of Auditor-General; and any person so appointed shall, subject to the provisions of subsection (3), continue so to act until a person has been appointed to the office of Auditor-General and has assumed the functions of that office or, as the case may be, the holder thereof has resumed those functions or until his appointment so to act is revoked by the Governor-General, acting as aforesaid.




3. Subject to the provisions of subsection (4), the Auditor-General shall vacate office when he attains the age of sixty-two years.




4. The provisions of section 105 (which relate to removal from office) shall apply to the office of Auditor-General, and the prescribed authority for the purposes of subsection (4) of that section shall be the Prime Minister or the Chairman of the Public Service Commission and for the purposes of sub-section (6) of that section shall be the Public Service Commission.



PART 3. Pensions






103. 1. Subject to the provisions of section 104, the law applicable to the grant and payment to any officer, or to his widow, children, dependants or personal representatives, of any pension, compensation, gratuity or other like allowance (in this section and section 104 referred to as an “ award “) in respect of the service of that officer in a public office shall be that in force on the relevant date or any later law that is not less favourable to that person.




2. In subsection (1) “the relevant date” means-







a.
in relation to an award granted before 30th November 1966, the date on which the award was granted;






b.
in relation to an award granted or to be granted on or after 30th November 1966 to or in respect of any person who was a public officer before that date, 29th November 1966;






c.
in relation to an award granted or to be granted to or in respect of any person who becomes a public officer on or after 30th November 1966, the date on which he becomes a public officer.






3. Where a person is entitled to exercise an option as to which of two or more laws shall apply in his case, the law specified by him in exercising the option shall, for the purposes of this section, be deemed to be more favourable to him than the other law or laws.




4. Awards granted under any law in respect of service in a public office (not being awards that are a charge upon some other public fund of Barbados) are hereby charged on the Consolidated Fund.




5. For the purposes of this section and of section 104, service as a Judge shall be deemed to be service in the public service.






104. 1. The power to grant any award under any pensions law for the time being in force in Barbados (other than an award to which, under that law, the person to whom it is payable is entitled as of right) and, in accordance with any provisions in that behalf contained in any such law, to withhold, reduce in amount or suspend any award payable under any such law is hereby vested in the Governor-General.




2. Subject to the provisions of subsections (5) and (6), the power vested in the Governor-General by subsection (1) shall be exercised by him on the recommendation of the appropriate Service Commission.




3. The appropriate Service Commission shall not. recommend to the Governor-General that any award for which a person who holds or has held the office of a Judge, Director of Public Prosecutions or Auditor-General is eligible shall not be granted, or that any award payable to him shall be withheld, reduced in amount or suspended, on the ground that he has been guilty of misbehaviour unless he has been removed from office by reason of such misbehaviour.




4. In this section, “the appropriate Service Commission” means







a.
in the case of an award that may be granted or is payable to a person who, having been a public officer, was immediately before the date on which he ceased to hold public office serving









i.
as a Judge,






ii.
as the Director of Public Prosecutions,






iii.
in any office to which section 93 applies as respects power to remove and exercise disciplinary control over any person holding or acting in that office at the date of the exercise of the power vested as aforesaid,







the Judicial and Legal Service Commission;






b.
in the case of an award that may be granted or is payable to a person who, having been a public officer, was, immediately before the date on which he ceased to hold public office, serving as a member of the Police Force, the Police Service Commission;






c.
in any other case, the Public Service Commission.






5. Where the appropriate Service Commission makes a recommendation to the Governor-General under this section that any award that may be granted under any pensions law in respect of the service in a public office of any person should not be granted, or that any award payable under any such law in respect of such service should be withheld, reduced in amount or suspended, the Governor-General shall inform the person concerned or his personal representatives of that recommendation, and if that person then applies, or, as the case may be, his personal representatives then apply, for the case to be referred to the Privy Council, the Governor-General shall refer the case to the Privy Council accordingly.




6. When a reference is made to the Privy Council under the provisions of subsection (S), the Privy Council shall consider the case and shall advise the Governor-General whether the recommendation of the appropriate Service Commission should be affirmed, reversed or modified, and the Governor-General shall then act in accordance with that advice.




7. In this section “pensions law” means any law relating to the grant to any person or to the widow, children, dependants or personal representatives of that person, of an award of any pension, compensation, gratuity or other like allowance in respect of the service of that person in a public office.



PART 4. Miscellaneous






105. 1. Where it is provided in this Constitution that this section shall apply to any office, a person holding such office (in this section referred to as “the officer”) shall not be removed therefrom or suspended from the exercise of the functions thereof except in accordance with the provisions of this section; and the prescribed authority for the purposes of subsection (4) or subsection (6) shall, in relation to any office, be the authority prescribed for that purpose by the provision of this Chapter by which this section is applied to that office.




2. The officer may be removed from office only for inability to discharge the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour.




3. The officer shall be removed from office by the Governor-General if the question of his removal from office has been referred to a tribunal appointed under this section and the tribunal has advised the Governor-General that he ought to be removed from office for inability as aforesaid or for misbehaviour.




4. If the prescribed authority advises the Governor-General that the question of removing the officer from office under this section ought to be investigated, then–







a.
the Governor-General shall appoint a tribunal which shall consist of a Chairman and not less than two other members, selected by the Governor-General acting in accordance with the advice of the Chief Justice, from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court or have been entitled to practise in Barbados as attorneys-at-law for not less than ten years; and






b.
that tribunal shall enquire into the matter and report on the facts thereof to the Governor-General and advise the Governor-General whether the officer ought to be removed from office for inability as aforesaid or for misbehaviour.






5. The provisions of the Second Schedule shall apply to tribunals appointed under this section.




6. If the question of removing the officer from office has been referred to a tribunal under this section, the Governor-General, acting in accordance with the advice of the prescribed authority, may suspend the officer from performing the functions of his office, and any such suspension may at any time be revoked by the Governor-General, acting as aforesaid, and shall in any case cease to have effect if the tribunal advises the Governor-General that the officer should not be removed from office.




106. The question whether–







a.
any Commission established by this Chapter has validly performed any function vested in it by or under this Chapter;






b.
any person has validly performed any function delegated to him in pursuance of the provisions of section 95 or 97, as the case may be; or






c.
any member of such a Commission or any other person or authority has validly performed any other function in relation to the work of the Commission or in relation to any such function as is referred to in paragraph (b),




shall not be enquired into in any court.



CHAPTER IX. FINANCE




107. There shall be in and for Barbados a Consolidated Fund, to which, subject to the provisions of any law for the time being in force in Barbados, shall be credited all revenues of Barbados.






108. 1. The Minister responsible for Finance shall, before the end of each financial year, cause to be prepared annual estimates of revenue and expenditure for public services during the succeeding financial year, which shall be laid before the House of Assembly.




2. The estimates of expenditure shall show separately the sums required to meet statutory expenditure (as defined in section 109(7)) and the sums required to meet other expenditure proposed to be charged to the Consolidated Fund.






109. 1. The Minister responsible for Finance shall, in respect of each financial year, at the earliest convenient moment before the commencement of that financial year, introduce in the House of Assembly an Appropriation Bill containing, under appropriate heads for the several services required, the estimated aggregate sums which are proposed to be expended (otherwise than by way of statutory expenditure) during that financial year.




2. Subject to subsections (4) and (6), the sums voted on the Estimates by the House of Assembly in respect of a financial year shall represent the limit and extent of the public expenditure for that financial year.




3. Where any sum is voted on the estimates by the House of Assembly in respect of a financial year and at the end of that year there is an unexpended balance of that sum, the unexpended balance shall lapse.




4. The Minister responsible for Finance may, in case of necessity, from time to time cause to be prepared supplementary estimates of expenditure which shall be laid before and voted on by the House of Assembly.




5. In respect of all supplementary expenditure voted on by the House of Assembly in pursuance of subsection (4), the Minister responsible for Finance may, at any time before the end of the financial year, introduce into the House of Assembly a Supplementary Appropriation Bill containing, under appropriate heads, the aggregate sums so voted, and shall, as soon as possible after the end of each financial year, introduce into the House of Assembly a final Appropriation Bill containing any such sums which have not yet been included in any Appropriation Bill.




6. That part of any estimate of expenditure laid before the House of Assembly which shows statutory expenditure shall not be voted on by the House, and such expenditure shall, without further authority of Parliament, be charged to the Consolidated Fund.




7. For the purposes of this section and section 108







a.
“financial year” means any period of twelve months beginning on 1st April in any year or such other date as Parliament may prescribe; and






b.
“statutory expenditure” means expenditure charged on the Consolidated Fund or on the general revenues and assets of Barbados by any provision of this Constitution or of any other law for the time being in force in Barbados.






110. No sum shall be charged to the Consolidated Fund except upon the authority of a warrant under the hand of the Minister responsible for Finance or under the hand of some person authorised by him in writing; and sums so issued shall be disposed of for meeting public expenditure authorised under section 109 or, in the case of statutory expenditure, for the purposes appointed by law.




111. The public debt of Barbados, including the interest on that debt, sinking fund payments and redemption monies in respect of that debt and the costs, charges and expenses incidental to the management of that debt, is hereby charged on the Consolidated Fund.






112. 1. There shall be paid to the holders of the offices to which this section applies such salaries as may be prescribed by or under any law.




2. The salaries payable to the holders of the offices to which this section applies are hereby charged on the Consolidated Fund.




3. The salary and allowances payable to the holder of any office to which this section applies and his other terms of service shall not be altered to his disadvantage after his appointment and, for the purposes of this subsection, in so far as the terms of service of any person depend upon the option of that person, the terms for which he opts shall be taken to be more advantageous to him than any other terms for which he might have opted.




4. This section applies to the offices of Governor-General, Judges, Director of Public Prosecutions, Auditor-General, appointed members of the Judicial and Legal Service Commission and members of the Public Service Commission and the Police Service Commission.




112A. The salaries and allowances payable to the holders of offices established under the Civil Establishment Act and the Defence Act shall not be altered to their disadvantage.






113. 1. There shall be an Auditor-General, whose office shall be a public office.




2. The accounts of the Supreme Court, the Senate, the House of Assembly and all departments and offices of the Government (including the offices of the Cabinet, the Privy Council, the Judicial and Legal Service Commission, the Public Service Commission and the Police Service Commission and government-controlled entities and statutory authorities, but excluding the department of the Auditor-General) shall, at least once in every year, be audited and reported on by the Auditor-General who, with his subordinate staff, shall at all times be entitled to have access to all books, records, returns and reports relating to such accounts.




2A. The Auditor-General may on his own initiative carry out examinations into the financial management of Ministries, departments, statutory authorities and government-controlled entities, including the manner in which those Ministries, departments, statutory authorities and government-controlled entities use their resources in discharging their functions as regards the efficiency and effectiveness of the use of those resources.




3. The Auditor-General shall submit his reports made under subsections (2) and (2A) to the Speaker (or, if the office of Speaker is vacant or the Speaker is for any reason unable to perform the functions of his office, to the Deputy Speaker), who shall cause them to be laid before the House of Assembly.




4. In the exercise of his functions under the provisions of subsections (2), (2A) and (3), the Auditor-General shall not be subject to the direction or control of any other person or authority.




5. Repealed by 2007-10.




6. Nothing in this section shall prevent the performance by the Auditor-General of–







a.
such other functions in relation to the accounts of the Government and the accounts of other public authorities and other bodies administering public funds in Barbados as may be prescribed by or under any law for the time being in force in Barbados; or






b.
such other functions in relation to the supervision and control of expenditure from public funds in Barbados as may be so prescribed.





CHAPTER X. MISCELLANEOUS AND INTERPRETATION






114. 1. Where any person has vacated any office established by this Constitution (including any office established under section 41(1), 64(1) and 80(2)) he may, if qualified, again be appointed, elected or otherwise selected to hold that office in accordance with the provisions of this Constitution.




2. Where by this Constitution a power is conferred upon any person or authority to make any appointment to any public office, a person may be appointed to that office notwithstanding that some other person may be holding that office when that other person is on leave of absence pending relinquishment of the office; and where two or more persons are holding the same office by reason of an appointment made in pursuance of this subsection, then for the purposes of any function conferred upon the holder of that office the person last appointed shall be deemed to be the sole holder of the office.




3. Subsection (2) shall have effect in relation to the office of a Judge as if that office were a public office.






115. 1. Any person who is appointed or elected to or otherwise selected for any office established by this Constitution (including any office established under section 41(1), 64(1) or 80(2)) may resign from that office and, save as otherwise provided by section 40(3) or 45(1), shall do so by writing under his hand addressed to the person or authority by whom he was appointed, elected or selected.




2. The resignation of any person from any such office as aforesaid signified by writing under his hand shall take effect when the writing signifying the resignation is received by the person or authority to whom it is addressed or by any person authorised by that person or authority to receive it or employed to assist that person in the performance of the functions of his office.




116. Where by this Constitution a person is required to vacate an office when he attains an age prescribed by or under the provisions of this Constitution, nothing done by him in the performance of the functions of that office shall be invalid by reason only that he has attained the age so prescribed.






117. 1. In this Constitution–







•
"Act of Parliament" means any law made by Parliament;






•
"the Commonwealth" means Barbados, any country to which section 8 applies and any dependency of any such country;






•
"the Consolidated Fund" means the Consolidated Fund established by section 107;






•
"House" means the Senate or the House of Assembly, as the context may require;






•
"Judge" means the Chief Justice, a Justice of Appeal and a Judge of the High Court;






•
"law" includes any instrument having the force of law and any unwritten rule of law;






•
"oath of allegiance" means the oath of allegiance set out in the First Schedule;






•
"Parliament" means the Parliament of Barbados;






•
"Police Force" means the Royal Barbados Police Force established under the Police Act, 1961l;






•
"public office" means any office of emolument in the public service;






•
"public officer" means the holder of any public office and includes any person appointed to act in any such office;






•
"the public service" means, subject to the provisions of subsection (7), the service of the Crown in a civil capacity in respect of the government of Barbados;






•
"session" means, in relation to Parliament, the sittings of Parliament commencing when it first meets after this Constitution comes into force or after the prorogation or dissolution of Parliament at any time and terminating when Parliament is prorogued or is dissolved without having been prorogued;






•
"sitting" means in relation to a House, a period during which that House is sitting continuously without adjournment and includes any period during which the House is in committee;






•
"Speaker" and “Deputy Speaker” mean the member of the House of Assembly from time to time elected by that House to be respectively Speaker or Deputy Speaker of that House.






2. For the purposes of this Constitution the territory of Barbados shall comprise all the areas that were comprised therein immediately before 30th November 1966 together with such other areas as Parliament may declare to form part thereof.




3. Any reference in this Constitution to power to make appointments to any office shall be construed as including a reference to power to make appointments on promotion or transfer to that office and to power to appoint a person to act in or perform the functions of that office during any period during which it is vacant or during which the holder thereof is unable (whether by reason of absence or infirmity of body or mind or any other cause) to perform those functions.




4. Any reference in this Constitution to the holder of an office by the term designating his office shall be construed as including a reference to any person for the time being lawfully performing the functions of that office.




5. Where by this Constitution any person is directed, or power is conferred on any person or authority to appoint a person, to perform the functions of any office if the holder thereof is unable to perform those functions, the validity of any performance of those functions by the person so directed or of any appointment made in exercise of that power shall not be called in question in any court on the ground that the holder of that office was not or is not unable to perform those functions.




6. For the purposes of this Constitution a person shall not be considered as holding a public office by reason only of the fact that he is in receipt of a pension or other like allowance in respect of public service.




7. In this Constitution references to the public service shall not be construed as including service in







a.
the office of Governor-General, Prime Minister or other Minister, Parliamentary Secretary, Leader of the Opposition, President, Deputy President or member of the Senate, Speaker, Deputy Speaker, or member of the House of Assembly or member of the Privy Council;






b.
the office of a member of the Judicial and Legal Service Commission, the Public Service Commission or the Police Service Commission;






c.
the office of a member of any board, committee or other similar body (whether incorporated or not) established by any law in force in Barbados; or






d.
except as otherwise provided in this Constitution, the office of a Judge.






8. References in this Constitution to the power to remove a public officer shall be construed as including references to any power conferred by any law to require or permit that officer to retire from the public service:


Provided that-







a.
nothing in this subsection shall be construed as conferring on any person or authority power to require a Judge or the Director of Public Prosecutions or the Auditor-General to retire from the public service; and






b.
any power conferred by any law to permit a person to retire from the public service shall, in the case of any public officer who may be removed from office by some person or authority other than the Governor-General acting in accordance with the advice of a Commission established by this Constitution, vest in the Governor-General acting on the recommendation of the Public Service Commission.






9. Where any power is conferred by this Constitution to make any proclamation or order or to give any directions, the power shall be construed as including a power exercisable in like manner to amend or revoke any such proclamation, order or directions.




10. No provision of this Constitution that any person or authority shall not be subject to the direction or control of any other person or authority in exercising any functions under this Constitution shall be construed as precluding a court from exercising jurisdiction in relation to any question whether that person or authority has performed those functions in accordance with this Constitution or any other law.




11. The Interpretation Act as in force on 1st February, 19751 shall apply, with the necessary adaptations, for the purpose of interpreting this Constitution and otherwise in relation thereto as it applies for the purpose of interpreting, and in relation to, an Act of the Legislature of Barbados passed after the commencement of the aforesaid Act.



FIRST SCHEDULE


Oath of Allegiance


I, , do swear that I will be faithful and bear true allegiance to Her Majesty Queen Elizabeth II, Her Heirs and Successors, according to law. So help me God.


Oath for the due execution of the office of Governor-General.


I, , do swear that I will well and truly serve Her Majesty Queen Elizabeth II, Her Heirs and Successors, in the office of Governor-General. So help me God.


Oath for the due execution of the office of Prime Minister or other Minister or Parliamentary Secretary.


I, , being appointed Prime Minister/Minister/Parliamentary Secretary, do swear that I will to the best of my judgment, at all times when so required, freely give my counsel and advice to the Governor-General (or any other person for the time being lawfully performing the functions of that office) for the good management of the public affairs of Barbados, and I do further swear that I will not on any account, at any time whatsoever, disclose the counsel, advice, opinion or vote of any particular Minister or Parliamentary Secretary and that I will not, except with the authority of the Cabinet and to such extent as may be required for the good management of the affairs of Barbados, directly or indirectly reveal the business or proceedings of the Cabinet or the nature or contents of any documents communicated to me as Prime Minister/Minister/Parliamentary Secretary or any matter coming to my knowledge in my capacity as such, and that in all things I will be a true and faithful Prime Minister/Minister/Parliamentary Secretary. So help me God.


Oath for the due execution of the office of Director of Public Prosecutions.


I, , do swear that I will well and truly serve Her Majesty Queen Elizabeth II, Her Heirs and Successors, in the office of Director of Public Prosecutions. So help me God.


Judicial Oath


I, , do swear that I will well and truly serve Our Sovereign Lady Queen Elizabeth II, Her Heirs and Successors, in the office of the Chief Justice/Justice of Appeal/Judge of the High Court and I will do right to all manner of people after the laws and usages of Barbados without fear or favour, affection or ill will. So help me God.


Judicial Oath for Judges of the Caribbean Court of Justice


I, , do hereby swear (or solemnly affirm) that I will faithfully exercise the office of President/Judge of the Caribbean Court of Justice without fear or favour, affection or ill will and in accordance with the Code of Judicial Conduct. (So help me God (to be omitted in affirmation)).



SECOND SCHEDULE. PROVISIONS RELATING TO CERTAIN TRIBUNALS




1. If a member of the tribunal dies or resigns from his office or becomes unable to perform the functions thereof, another person qualified to be appointed as a member of the tribunal may be appointed in his place.




2. The Governor-General may appoint a secretary to the tribunal to record the proceedings of the tribunal and generally to perform such duties connected with the enquiry as the tribunal may direct.




3. If the members of the tribunal are equally divided on any question that arises during the proceedings of the tribunal, the chairman of the tribunal shall have and exercise a casting vote.




4. The tribunal may regulate its own procedure and may make rules for this purpose.




5. No member of the tribunal shall be liable to any action or suit for anything done by him as a member of the tribunal.




6. The tribunal shall have the powers of the Supreme Court to summon witnesses, to call for the production of documents and to examine persons appearing before it on oath. All summonses for the attendance of witnesses or the production of documents shall be signed by one of the members of the tribunal, and oaths may be administered by one of the members or by the secretary to the tribunal.






7. 1. All persons summoned to attend and give evidence or to produce documents at any sitting of the tribunal shall be bound to obey the summons served upon them as fully in all respects as witnesses are bound to obey subpoenas issued from the Supreme Court, and shall be entitled to the like expenses as if they had been summoned at the instance of the Crown to attend the Supreme Court on a criminal trial, if the same shall be allowed by the tribunal, but the tribunal may disallow the whole or any part of such expenses in any case if it thinks fit. The procedure for the payment of such witnesses shall be the same as nearly as may be for the payment of witnesses in the Supreme Court.




2. Every person refusing or omitting, without sufficient cause, to attend at the time and place mentioned in the summons served on him, and every person attending, but leaving the enquiry without the permission of the tribunal, or refusing without sufficient cause to answer, or to answer fully and satisfactorily to the best of his knowledge and belief, all questions put to him by or with the concurrence of the tribunal, or refusing or omitting without sufficient cause to produce any documents in his possession or under his control and mentioned or referred to in the summons served on him, and every person who shall at any sitting of the tribunal wilfully insult any member of the tribunal or the secretary or wilfully interrupt the proceedings of the tribunal shall be liable to a penalty not exceeding five hundred dollars to be recovered in a summary manner before any Magistrate.




3. A person giving evidence before the tribunal shall not be compellable to criminate himself, and every such person shall, in respect of any evidence given by him before the tribunal, be entitled to all privileges to which a witness giving evidence before the Supreme Court is entitled in respect of evidence given by him before that court.




8. The person to whom the enquiry relates shall be entitled to be represented at the enquiry by a person entitled to practise in Barbados as a barrister or solicitor, and any other person concerned in the enquiry may, by leave of the tribunal, be so represented.




9. The Governor-General may direct the Commissioner of Police to detail constables to attend upon the tribunal to preserve order during the proceedings of the tribunal, and to serve summonses on witnesses, and to perform such ministerial duties as the tribunal may direct.






10. 1. The Governor-General may direct







a.
what remuneration, if any, shall be paid to the members of the tribunal and to the secretary, and to any other persons employed in connection with the proceedings of the tribunal; and






b.
payment of any other expenses attendant upon the carrying out of the enquiry or upon any proceedings for any penalty under this Schedule.






2. Any sums directed to be paid under the preceding sub-paragraph are hereby charged on the Consolidated Fund.




11. No proceeding shall be commenced for any penalty under this Schedule except by the direction of the Director of Public Prosecutions or of the tribunal. The tribunal may direct its secretary, or such other person as it may think fit, to commence and prosecute the proceedings for any such penalty.



THIRD SCHEDULE. RULES RELATING TO THE CONSTITUENCIES




1. The electorate shall, so far as practicable, be equal in all constituencies:


Provided that the electorate in any constituency shall, so far as practicable, not exceed 115%, nor be less than 85%, of the total electorate divided by the number of constituencies.




2. Natural boundaries such as highways and rivers shall be used wherever possible.

